Exhibit 10.2
Execution Version
SECOND AMENDED AND RESTATED CANADIAN SECURITY AGREEMENT
Dated April 26, 2011
From
THE GRANTORS REFERRED TO HEREIN
AS GRANTORS
To
BANK OF AMERICA, N.A.
(as successor agent to Citicorp USA, Inc.)
AS AGENT

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
SECTION 1 GRANT OF SECURITY
    2  
SECTION 2 SECURITY FOR OBLIGATIONS
    6  
SECTION 3 GRANTORS REMAIN LIABLE
    7  
SECTION 4 DELIVERY AND CONTROL OF SECURITY COLLATERAL
    7  
SECTION 5 MAINTAINING THE ACCOUNT COLLATERAL
    9  
SECTION 6 REPRESENTATIONS AND WARRANTIES
    9  
SECTION 7 FURTHER ASSURANCES
    13  
SECTION 8 AS TO EQUIPMENT AND INVENTORY
    14  
SECTION 9 INSURANCE
    14  
SECTION 10 POST-CLOSING CHANGES; COLLECTIONS ON ASSIGNED AGREEMENTS AND
RECEIVABLES
    16  
SECTION 11 AS TO INTELLECTUAL PROPERTY COLLATERAL
    17  
SECTION 12 VOTING RIGHTS; DIVIDENDS; ETC
    18  
SECTION 13 AS TO THE ASSIGNED AGREEMENTS
    19  
SECTION 14 AS TO LETTER-OF-CREDIT RIGHTS
    20  
SECTION 15 TRANSFERS AND OTHER LIENS; ADDITIONAL SHARES
    20  
SECTION 16 AGENT APPOINTED ATTORNEY IN FACT
    21  
SECTION 17 AGENT MAY PERFORM
    21  
SECTION 18 THE AGENT’S DUTIES
    21  
SECTION 19 REMEDIES
    22  
SECTION 20 INDEMNITY AND EXPENSES
    25  
SECTION 21 AMENDMENTS; WAIVERS; ADDITIONAL GRANTORS; ETC
    25  
SECTION 22 CONFIDENTIALITY; NOTICES; REFERENCES
    26  
SECTION 23 CONTINUING SECURITY INTEREST; ASSIGNMENTS UNDER THE CREDIT AGREEMENT
    27  
SECTION 24 RELEASE; TERMINATION
    27  
SECTION 25 CURRENCY REFERENCES
    28  
SECTION 26 EXECUTION IN COUNTERPARTS
    28  
SECTION 27 GOVERNING LAW
    28  
SECTION 28 CONTINUATION OF LIENS GRANTED UNDER THE EXISTING ` CANADIAN SECURITY
AGREEMENT
    28  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                  Page
Schedules
       
Schedule I
  —   Investment Property
Schedule II
  —   Pledged Deposit Accounts
Schedule III
  —   Receivables and Agreement Collateral
Schedule IV
      Intellectual Property
Schedule V
  —   Location, Chief Executive Office, Type of Organization, Jurisdiction of
Organization
 
      and Organizational Identification Number
Schedule VI
  —   Changes in Name, Location, Etc.
Schedule VII
  —   Letters of Credit
Schedule VIII
  —   Equipment Locations
Schedule IX
  —   Inventory Locations
Schedule X
  —   Collateral Reserved for Sale
 
       
Exhibits
       
 
       
Exhibit A
  —   Form of Intellectual Property Security Agreement
Exhibit B
  —   Form of Intellectual Property Security Agreement Supplement
Exhibit C
  —   Form of Security Agreement Supplement

-ii-



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CANADIAN SECURITY AGREEMENT
          SECOND AMENDED AND RESTATED CANADIAN SECURITY AGREEMENT dated
April 26, 2011 (the “Agreement”) made by Kodak Canada Inc., an Ontario
corporation (the “Borrower”), and the other Persons listed on the signature
pages hereof, or which at any time execute and deliver a Canadian Security
Agreement Supplement (as hereinafter defined) in substantially the form attached
hereto as Exhibit C (the Borrower and such Persons so listed being,
collectively, the “Grantors”), to Bank of America, N.A., as Agent (as successor
agent to Citicorp USA, Inc.) (in such capacity, together with any successor
Agent appointed pursuant to Article VIII of the Credit Agreement (as hereinafter
defined), the “Agent”) for the Secured Parties (as hereinafter defined).
PRELIMINARY STATEMENTS

  (1)   The Borrower, the other Grantors and Citicorp USA, Inc., as Existing
Agent, have previously entered into that certain Security Agreement, dated as of
October 18, 2005, as amended and restated as of March 31, 2009, and as further
amended by Amendment No. 1 thereto, dated as of January 27, 2010 and Amendment
No. 2 thereto, dated as of March 5, 2010, and as further amended, supplemented
or other modified prior to the date hereof (such Security Agreement, as so
amended, modified and supplemented, the “Existing Canadian Security Agreement”),
in connection with the Existing Credit Agreement.     (2)   Pursuant to the
Second Amended and Restated Credit Agreement, dated as of the date hereof, among
the Borrower, Eastman Kodak Company, the Agent and Lenders party thereto (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), the Existing Credit Agreement has been amended as
set forth therein, and as so amended, restated in its entirety.     (3)  
Pursuant to, and on the terms and conditions set forth in, the Credit Agreement,
Bank of America, N.A. has succeeded to Citicorp USA, Inc. as Agent for the
Lenders in respect of the Revolving Credit Facility, including as the holder of
the Collateral for the benefit of the Lenders.     (4)   The Borrower, the other
Grantors and the Agent desire to amend the provisions of the Existing Canadian
Security Agreement as set forth herein, and as so amended, restate the Canadian
Security Agreement in its entirety as set forth herein.     (5)   The Borrower
is the owner of the shares of stock or other equity interests in its Material
Subsidiaries (such shares of stock or other equity interests, for so long as the
issuer thereof is a Material Subsidiary (as hereinafter defined), the “Initial
Pledged Equity”) as described in Part I of Schedule I hereto and issued by the
Persons named therein. Each Grantor is the holder of the indebtedness owed to
such Grantor (the “Initial Pledged Debt”) set forth opposite such Grantor’s name
on and as otherwise described in Part II of Schedule I hereto and issued by the
obligors named therein.

 



--------------------------------------------------------------------------------



 



  (6)   Each Grantor is the owner of the deposit accounts (together with all
deposit accounts now owned or hereafter acquired by the Grantors, the “Pledged
Deposit Accounts”) set forth opposite such Grantor’s name on Schedule II hereto.
    (7)   It is a condition precedent to the making of Advances by the Lenders
under the Credit Agreement that the Grantors shall have granted the security
interests contemplated by this Agreement. Each Grantor will derive substantial
direct or indirect benefit from the transactions contemplated by this Agreement,
the Credit Agreement and the other Loan Documents.     (8)   Terms defined in
the Credit Agreement and not otherwise defined in this Agreement are used in
this Agreement as defined in the Credit Agreement. Further, unless otherwise
defined in this Agreement or in the Credit Agreement and unless the context
otherwise requires, all the terms used in this Agreement without initial
capitals, which are defined in the PPSA (as defined below) or the STA (as
defined below), have the same meanings in this Agreement as in the PPSA or the
STA, as applicable. “PPSA” means the Personal Property Security Act as in effect
from time to time in the Province of Ontario; provided that, if the validity,
perfection or the effect of perfection or non-perfection or the priority of the
security interest in any Collateral is governed by the Personal Property
Security Act as in effect in a jurisdiction other than the Province of Ontario,
“PPSA” means the Personal Property Security Act as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such validity, perfection, effect of perfection or non-perfection or priority.
“STA” means the Securities Transfer Act, 2006, S.O. 2006, c.8 or similar
legislation of any other jurisdiction.

             NOW, THEREFORE, in consideration of the premises and in order to
induce the Lenders to make Advances under the Credit Agreement, each Grantor
hereby agrees with the Agent for the ratable benefit of the Secured Parties to
continue the grants made under the Existing Canadian Security Agreement as
amended and restated herein as follows:
SECTION 1 GRANT OF SECURITY
(1) Each Grantor hereby grants to the Agent, for the ratable benefit of the
Secured Parties, a security interest and a security interest is taken in such
Grantor’s right, title and interest in and to all of such Grantor’s present and
future undertaking and property (collectively, the “Collateral”) including,
without limitation, all its present and after acquired personal property and the
following, in each case, as to each type of property, whether now owned or
hereafter acquired by such Grantor, wherever located, and whether now or
hereafter existing or arising, provided, however, in no event shall any lien or
security interest be created in any asset which is, or hereafter becomes, a
“Principal Property” or consists of the capital stock or other equity interest
in, or indebtedness of, an entity which is, or hereafter becomes, a “Restricted
Subsidiary” as such terms are defined in the Indenture (as defined in the Credit
Agreement) to the extent that any lien or security interest in such asset
created under this Agreement would require that the notes or other debt
securities issued pursuant to the Indenture be equally and ratably secured by
such assets under the terms of the Indenture, and provided, further, that
notwithstanding anything herein to the contrary, in no event shall the
Collateral (or, for certainty, the Pledged Equity (as

- 2 -



--------------------------------------------------------------------------------



 



hereinafter defined), or Security Collateral (as hereinafter defined) include or
the security interest granted under this Section 1 hereof attach to: (A) any
assets of any Grantor located outside of Canada (other than equity interests as
otherwise provided in this Agreement), (B) any deposit account for taxes,
payroll, employee benefits or similar items and any other account or financial
asset in which such security interest would be unlawful or in violation of any
Plan or employee benefit agreement, (C) any lease, license, contract, or
agreement or other property right, to which any Grantor is a party or of any of
its rights or interests thereunder if and for so long as the grant of such
security interest shall constitute or result in: (x) the abandonment,
invalidation, unenforceability or other impairment of any right, title or
interest of any Grantor therein, or (y) in a breach or termination pursuant to
the terms of, or a default under, any such lease, license, contract, agreement
or other property right, (D) any real property or fixture, or (E) the last day
of the term of any lease or any agreement therefor now held or hereafter
acquired by a Grantor, but should the Agent enforce its security interest
therein the Grantor will thereafter stand possessed of such last day and must
hold it in trust to assign the same to any person acquiring such term in the
course of the enforcement of such security interest, or (F) any capital stock or
assets of 1680382 Ontario Limited:

  (a)   all equipment in all of its forms, including, without limitation, all
machinery, tools, motor vehicles, vessels, aircraft and furniture (excepting all
fixtures), all parts thereof and all accessions thereto and all other tangible
personal property which is not Inventory (as hereafter defined) or consumer
goods (any and all such property being the “Equipment”);     (b)   all inventory
in all of its forms, including, without limitation, (i) all raw materials, work
in process, finished goods and materials used or consumed in the manufacture,
production, preparation or shipping thereof, (ii) goods in which such Grantor
has an interest in mass or a joint or other interest or right of any kind
(including, without limitation, goods in which such Grantor has an interest or
right as consignee) and (iii) goods that are returned to or repossessed or
stopped in transit by such Grantor, and all accessions thereto and products
thereof and documents therefor, (any and all such property being the
“Inventory”);     (c)   all accounts, instruments (including, without
limitation, promissory notes), deposit accounts, chattel paper, general
intangibles (including, without limitation, payment intangibles) and other
obligations of any kind owing to the Grantors, whether or not arising out of or
in connection with the sale or lease of goods or the rendering of services and
whether or not earned by performance (any and all such instruments, deposit
accounts, chattel paper, general intangibles and other obligations to the extent
not referred to in clause (f), (g) or (h) below, being the “Receivables”), and
all supporting obligations, security agreements, Liens, leases, letters of
credit and other contracts owing to the Grantors or supporting the obligations
owing to the Grantors under the Receivables (collectively, the “Related
Contracts”);     (d)   all chattel paper, warehouse receipts, bills of lading
and other documents of title, whether negotiable or not;

- 3 -



--------------------------------------------------------------------------------



 



  (e)   all coins or bills or other medium of exchange adopted for use as part
of the currency of Canada or of any foreign government;     (f)   the following
(the “Security Collateral”):

  (i)   the Initial Pledged Equity and the certificates, if any, representing
the Initial Pledged Equity, and all dividends, distributions, return of capital,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of the Initial
Pledged Equity and all warrants, rights or options issued thereon or with
respect thereto;     (ii)   the Initial Pledged Debt and the instruments, if
any, evidencing the Initial Pledged Debt, and all interest, cash, instruments
and other property from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of the Initial Pledged
Debt;     (iii)   all additional shares of stock and other equity interests from
time to time acquired by such Grantor in any manner of (X) the issuers of the
Initial Pledged Equity and (Y) each direct Subsidiary of the Borrower that, for
the most recently completed fiscal year for which audited financial statements
of the Company are available, either (A) has, together with its Subsidiaries,
assets that exceed 5% of the total assets shown on the consolidating statements
of the Borrower and its Subsidiaries used in preparation of the Company’s
Consolidated statement of financial condition as of the last day of such period
or (B) has, together with its Subsidiaries, net sales that exceed 5% of the
Consolidated net sales of the Borrower and its Subsidiaries for such period
(each, for purposes of this Agreement, a “Material Subsidiary”) (such shares and
other equity interests, together with the Initial Pledged Equity, being the
“Pledged Equity”), and the certificates, if any, representing such additional
shares or other equity interests, and all dividends, distributions, return of
capital, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of such shares or other equity interests and all warrants, rights or options
issued thereon or with respect thereto;     (iv)   all additional indebtedness
from time to time owed to such Grantor (such indebtedness, together with the
Initial Pledged Debt, being the “Pledged Debt”) and the instruments, if any,
evidencing such indebtedness, and all interest, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such indebtedness;     (v)   all
security entitlements or commodity or futures contracts carried in a securities
account or commodity or futures account, all security entitlements with respect
to all financial assets from time to time credited

- 4 -



--------------------------------------------------------------------------------



 



      to the Pledged Deposit Accounts and all financial assets, and all
dividends, distributions, return of capital, interest, cash, instruments and
other property from time to time received, receivable or otherwise distributed
in respect of or in exchange for any or all of such security entitlements or
financial assets and all warrants, rights or options issued thereon with respect
thereto; and

  (vi)   all other investment property (including, without limitation, all
(A) securities, whether certificated or uncertificated, (B) security
entitlements, (C) securities accounts, (D) commodity or futures contracts and
(E) commodity or futures accounts, but excluding any equity interest in any
Affiliate excluded from the Pledged Equity) in which such Grantor has now, or
acquires from time to time hereafter, any right, title or interest in any
manner, and the certificates or instruments, if any, representing or evidencing
such investment property, and all dividends, distributions, return of capital,
interest, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of such investment property and all warrants, rights or options issued thereon
or with respect thereto (“Investment Property”);

  (g)   each Hedge Agreement to which such Grantor is now or may hereafter
become a party, in each case as such agreements may be amended, amended and
restated, supplemented or otherwise modified from time to time (collectively,
the “Assigned Agreements”), including, without limitation, (i) all rights of
such Grantor to receive moneys due and to become due under or pursuant to the
Assigned Agreements, (ii) all rights of such Grantor to receive proceeds of any
insurance, indemnity, warranty or guarantee with respect to the Assigned
Agreements, (iii) claims of such Grantor for damages arising out of or for
breach of or default under the Assigned Agreements and (iv) the right of such
Grantor to terminate the Assigned Agreements, to perform thereunder and to
compel performance and otherwise exercise all remedies thereunder (all such
Collateral being the “Agreement Collateral”);     (h)   the following
(collectively, the “Account Collateral”):

  (i)   the Pledged Deposit Accounts and all funds and financial assets from
time to time credited thereto (including, without limitation, all Cash
Equivalents), and all certificates and instruments, if any, from time to time
representing or evidencing the Pledged Deposit Accounts;     (ii)   all
promissory notes, certificates of deposit, cheques and other instruments from
time to time delivered to or otherwise possessed by the Agent for or on behalf
of such Grantor in substitution for or in addition to any or all of the then
existing Account Collateral; and

- 5 -



--------------------------------------------------------------------------------



 



  (iii)   all interest, dividends, distributions, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of the then existing Account
Collateral;

  (i)   the following (collectively, the “Intellectual Property Collateral”):

  (i)   all patents, patent applications, utility models and statutory invention
registrations, all inventions claimed or disclosed therein and all improvements
thereto (other than those patents and related rights currently contemplated to
be sold by any Grantor to the extent identified as such on Schedule IV attached
hereto) (“Patents”);     (ii)   all trademarks, service marks, domain names,
trade dress, logos, designs, slogans, trade names, business names, corporate
names and other source identifiers, whether registered or unregistered,
together, in each case, with the goodwill symbolized thereby (“Trademarks”);    
(iii)   all copyrights, including, without limitation, copyrights in computer
software, internet web sites and the content thereof, whether registered or
unregistered (“Copyrights”); all confidential and proprietary information,
including, without limitation, know-how, trade secrets, manufacturing and
production processes and techniques, inventions, research and development
information, databases and data, including, without limitation, technical data,
financial, marketing and business data, pricing and cost information, business
and marketing plans and customer and supplier lists and information
(collectively, “Trade Secrets”), and all other intellectual, industrial and
intangible property of any type, including, without limitation, industrial
designs and integrated circuit topographies;     (iv)   except as set forth
above, all registrations and applications for registration for any of the
foregoing, including, without limitation, those registrations and applications
for registration, together with all reissues, divisions, continuations,
continuations-in-part, extensions, renewals and reexaminations thereof;     (v)
  all agreements, permits, consents, orders and franchises relating to the
license, development, use or disclosure of any of the foregoing to which such
Grantor, now or hereafter, is a party or a beneficiary (“IP Agreements”); and  
  (vi)   any and all claims for damages and injunctive relief for past, present
and future infringement, dilution, misappropriation, violation, misuse or breach
with respect to any of the foregoing, with the right, but not the obligation, to
sue for and collect, or otherwise recover, such damages;

  (j)   all proceeds of, collateral for, income, royalties and other payments
now or hereafter due and payable with respect to, and supporting obligations
relating to, any and all of the Collateral (including, without limitation,
proceeds, collateral

- 6 -



--------------------------------------------------------------------------------



 



      and supporting obligations that constitute property of the types described
in clauses (a) through (i) of this Section 1) and, to the extent not otherwise
included, all (A) payments under insurance (whether or not the Agent is the loss
payee thereof), or any indemnity, warranty or guaranty, payable by reason of
loss or damage to or otherwise with respect to any of the foregoing Collateral,
and (B) cash; and

  (k)   all books, papers, accounts, invoices, documents and other records in
any form evidencing or relating to any of the property described in this
Section 1 and all contracts, instruments and other rights and benefits in
respect thereof and all replacements of, substitutions for and increases,
additions and accessions to any of the property described in this Section 1.

(2) The Grantors each acknowledge that (i) value has been given, (ii) it has
rights in the Collateral (other than after-acquired Collateral), (iii) it has
not agreed to postpone the time of attachment of the security interests granted
hereby, (iv) security interests granted hereby in Collateral in which it
acquires an interest after the execution of this Agreement attach when it
acquires such interest, and (v) it has received a duplicate copy of this
Agreement.
SECTION 2 SECURITY FOR OBLIGATIONS
This Agreement secures, in the case of each Grantor, the payment and performance
of all obligations of such Grantor and the Subsidiaries of the Company now or
hereafter existing under (a) the Loan Documents, and (b) the Canadian Secured
Agreements, whether direct or indirect, absolute or contingent, and whether for
principal, reimbursement obligations, interest, fees, premiums, penalties,
indemnifications, contract causes of action, costs, expenses or otherwise (all
such obligations being the “Secured Obligations”) owing to the Canadian Secured
Parties (collectively, the “Secured Parties”); provided that the Secured
Obligations shall not include any such obligations of any US Guarantor. Without
limiting the generality of the foregoing, this Agreement secures, as to each
Grantor, the payment of all amounts that constitute part of the Secured
Obligations and would be owed by such Grantor or Subsidiary of the Company, as
applicable, to any Secured Party under the Loan Documents or Canadian Secured
Agreements but for the fact that they are unenforceable or not allowable due to
the existence of a bankruptcy, insolvency, reorganization or similar proceeding
involving any of the Loan Parties and other Subsidiaries of the Company.
SECTION 3 GRANTORS REMAIN LIABLE

  (a)   Anything herein to the contrary notwithstanding, (a) each Grantor shall
remain liable under the contracts and agreements included in such Grantor’s
Collateral to perform all of its duties and obligations thereunder to the extent
set forth therein to the same extent as if this Agreement had not been executed,
(b) the exercise by the Agent of any of the rights hereunder shall not release
any Grantor from any of its duties or obligations under the contracts and
agreements included in the Collateral and (c) no Secured Party shall have any
obligation or liability under the contracts and agreements included in the
Collateral by reason of this Agreement or any other Loan Document, nor shall any
Secured Party be obligated to perform

- 7 -



--------------------------------------------------------------------------------



 



      any of the obligations or duties of any Grantor thereunder or to take any
action to collect or enforce any claim for payment assigned hereunder.

  (b)   The security interest granted hereby does not and will not extend to,
and Collateral will not include, any agreement, right, franchise, licence or
permit (the “Contractual Rights”) to which a Grantor is a party or of which the
Grantor has the benefit, to the extent that the creation of the security
interest herein would constitute a breach of the terms of or permit any person
to terminate the Contractual Rights, but such Grantor must hold its interest
therein in trust for the Agent and will assign the Contractual Rights to the
Agent on behalf of the Secured Parties forthwith upon obtaining the consent of
the other party thereto. Each Grantor agrees that it will, upon the request of
the Agent, following the occurrence and during the continuance of an Event of
Default, use its reasonable best efforts to obtain any consent required to
permit any Contractual Rights to be subjected to the security interest.

SECTION 4 DELIVERY AND CONTROL OF SECURITY COLLATERAL

  (a)   All certificates or instruments representing or evidencing Pledged
Equity or Pledged Debt shall be promptly delivered to and held by or on behalf
of the Agent pursuant hereto and shall be in suitable form for transfer by
delivery, or shall be accompanied by duly executed instruments of transfer or
assignment in blank, all in form and substance reasonably satisfactory to the
Agent except to the extent that such transfer or assignment is (x) prohibited by
applicable law or (y) subject to certain corporate actions by the holders or
issuers of non-US Initial Pledged Equity which have not occurred as of the
Effective Date and governmental approvals or consents to pledge or transfer with
respect to non-US Material Subsidiaries which have not yet been obtained as to
which Grantor shall use commercially reasonable efforts to complete as soon as
practicable after the date hereof.     (b)   With respect to any Security
Collateral representing interests in Material Subsidiaries in which any Grantor
has any right, title or interest and that constitutes an uncertificated
security, such Grantor will use commercially reasonable efforts to cause the
issuer thereof to agree in an authenticated record with such Grantor and the
Agent that, upon notice from the Agent that an Event of Default has occurred and
is continuing, such issuer will comply with instructions with respect to such
Security Collateral originated by the Agent without further consent of such
Grantor, such authenticated record to be in form and substance reasonably
satisfactory to the Agent. Upon the request of the Agent upon the occurrence and
during the continuance of an Event of Default, each Grantor will notify each
issuer of certificated Security Collateral as provided in Section 4(e) below.  
  (c)   With respect to any securities or commodity or futures account, any
Security Collateral that constitutes a security entitlement as to which the
financial institution acting as Agent hereunder is not the securities
intermediary, upon the

- 8 -



--------------------------------------------------------------------------------



 



      request of the Agent upon the occurrence and during the continuance of an
Event of Default the relevant Grantor will use its commercially reasonable
efforts to cause the securities intermediary with respect to such security or
commodity or futures account or security entitlement to identify in its records
the Agent as the entitlement holder thereof.

  (d)   Upon the request of the Agent upon the occurrence and during the
continuance of an Event of Default, each Grantor shall cause the Security
Collateral to be registered in the name of the Agent or such of its nominees as
the Agent shall direct, subject only to the revocable rights specified in
Section 12(a). In addition, the Agent shall have the right upon the occurrence
and during the continuance of an Event of Default to convert Security Collateral
consisting of financial assets credited to any securities account to Security
Collateral consisting of financial assets held directly by the Agent, and to
convert Security Collateral consisting of financial assets held directly by the
Agent to Security Collateral consisting of financial assets credited to any
securities or commodity or futures account.     (e)   Upon the request of the
Agent upon the occurrence and during the continuance of an Event of Default,
each Grantor will notify each issuer of Security Collateral granted by it
hereunder that such Security Collateral is subject to the security interest
granted hereunder.

SECTION 5 MAINTAINING THE ACCOUNT COLLATERAL
So long as any Advance or any other payment obligation of any Loan Party of
which the Borrower has notice under any Loan Document shall remain unpaid, or
any Lender shall have any Commitment:

  (a)   Upon request of the Agent made upon the occurrence and during the
continuance of an Event of Default, each Grantor will promptly enter into an
agreement with the financial institution holding the Pledged Account pursuant to
which such financial institution shall agree with such Grantor and the Agent to,
upon notice from the Agent, comply with instructions originated by the Agent
directing the disposition of funds in such deposit account without the further
consent of such Grantor, such agreement to be in form and substance reasonably
satisfactory to the Agent (a “Deposit Account Control Agreement”), and instruct
each Person obligated at any time to make any payment to such Grantor for any
reason (an “Obligor”) to make such payment to such a Pledged Deposit Account.  
  (b)   Upon notice from the Agent that an Event of Default has occurred and is
continuing, each Grantor agrees to terminate any or all Pledged Deposit Accounts
and Deposit Account Control Agreements upon request by the Agent.     (c)   The
Agent may, at any time and without notice to, or consent from, the Grantor,
transfer, or direct the transfer of, funds from the Pledged Deposit Accounts to
satisfy the Grantor’s obligations under the Loan Documents if an Event of
Default shall have occurred and be continuing. As soon as reasonably practicable
after

- 9 -



--------------------------------------------------------------------------------



 



      any such transfer, the Agent agrees to give written notice thereof to the
applicable Grantor.

SECTION 6 REPRESENTATIONS AND WARRANTIES
Each Grantor represents and warrants as follows:

  (a)   Such Grantor’s exact legal name, place of business, chief executive
office, the province in which it has tangible personal property, type of
organization, jurisdiction of formation as of the date hereof is set forth in
Schedule V hereto. Within the twelve months preceding the date hereof, such
Grantor has not changed its name, location, place of business, chief executive
office, type of organization, jurisdiction of organization or organizational
identification number from those set forth in Schedule V hereto except as set
forth in Schedule VI hereto.     (b)   Such Grantor is the owner of the
Collateral granted or purported to be granted by it free and clear of any Lien,
claim, option or right of others, except for the security interest created under
this Agreement or Liens permitted under the Credit Agreement. No effective
financing statement or other instrument similar in effect covering all or any
part of such Collateral or listing such Grantor or any trade name of such
Grantor as debtor is on file in any recording office, except such as may exist
on the date of this Agreement, have been filed in favour of the Agent relating
to the Loan Documents or are otherwise permitted under the Credit Agreement.    
(c)   All Equipment of such Grantor having a value in excess of $10,000,000 and
Inventory of such Grantor having a value in excess of $10,000,000 as of the date
hereof is located at the places specified therefor in Schedule VIII and
Schedule IX hereto, respectively. Such Grantor has exclusive possession and
control of its Inventory, other than Inventory stored at any leased premises or
third party warehouse.     (d)   None of the Receivables or Agreement Collateral
is evidenced by a promissory note or other instrument in excess of $10,000,000
that has not been delivered to the Agent. All such Receivables or Agreement
Collateral valued in excess of $10,000,000 is listed on Schedule III attached
hereto.     (e)   All Security Collateral consisting of certificated securities
and instruments with an aggregate fair market value in excess of $10,000,000 for
all such Security Collateral of the Grantors have been delivered to the Agent.  
  (f)   If such Grantor is an issuer of Security Collateral, such Grantor
confirms that it has received notice of the security interest granted hereunder.
    (g)   The Pledged Equity pledged by such Grantor hereunder has been duly
authorized and validly issued and is fully paid and non assessable. The Pledged
Debt pledged by such Grantor hereunder has been duly authorized, authenticated
or

- 10 -



--------------------------------------------------------------------------------



 



      issued and delivered, is the legal, valid and binding obligation of the
issuers thereof and, if evidenced by any promissory notes, such promissory notes
have been delivered to the Agent, and is not in default.

  (h)   The Initial Pledged Equity pledged by such Grantor constitutes, as of
the date hereof, 100% of the issued and outstanding equity interests of the
issuers thereof indicated on Part I of Schedule I hereto. The Initial Pledged
Debt constitutes all of the outstanding Debt for Borrowed Money owed to such
Grantor by the issuers thereof as indicated on Part II of Schedule I hereof.    
(i)   Such Grantor has no Investment Property with a market value in excess of
$10,000,000 as of the date hereof, other than the Investment Property listed on
Part III of Schedule I hereto.     (j)   The Assigned Agreements to which such
Grantor is a party have been duly authorized, executed and delivered by such
Grantor and, to such Grantor’s knowledge, any material Assigned Agreements are
in full force and effect and are binding upon and enforceable against all
parties thereto in accordance with their terms.     (k)   Such Grantor has no
material deposit accounts subject to the grant or security in Section 1 of this
Agreement as of the date hereof, other than the Pledged Deposit Accounts listed
on Schedule II hereto.     (l)   Such Grantor is not a beneficiary or assignee
under any letter of credit with a stated amount in excess of $10,000,000 and
issued by a United States or Canadian financial institution as of the date
hereof, other than the letters of credit described in Schedule VII hereto.    
(m)   This Agreement creates in favour of the Agent for the benefit of the
Secured Parties a valid security interest in the Collateral granted by such
Grantor under this Agreement, securing the payment of the Secured Obligations
except to the extent that control or possession by the Agent is required for the
creation of the security interest; all filings and other actions necessary to
perfect the security interest in the Collateral granted by such Grantor have
been duly made or taken and are in full force and effect other than (i) federal
registration which may be necessary to perfect the Agent’s security interest
with respect to Collateral consisting of vessels, rolling stock or aircraft; and
(ii) actions necessary to transfer and prior approval of or filings with any
governmental entity required in connection with any interest in Pledged Equity;
provided however, that the Agent will receive a security interest, but not a
first priority security interest, in (1) Collateral consisting of any securities
or commodity or futures account, (2) Account Collateral maintained with a
financial institution other than the Agent, (3) assets encumbered by Liens on
the date of this Agreement, (4) Collateral evidenced by a certificate of title
or consisting of vessels or aircraft, (5) collateral subject to Liens permitted
by the terms of the Credit Agreement, (6) Collateral with an aggregate book
value of less than $10,000,000 and (7) other Collateral to

- 11 -



--------------------------------------------------------------------------------



 



      the extent consented to by Agent and approved by the Required Lenders
(collectively, the “Specified Collateral”).

  (n)   No authorization or approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body or any other third
party is required for (i) the grant by such Grantor of the security interest
granted hereunder or for the execution, delivery or performance of this
Agreement by such Grantor, (ii) the perfection or maintenance of the security
interest created hereunder (including the first priority nature of such security
interest in Collateral other than the Specified Collateral), except for (A) the
filing of financing statements and financing change statements under the PPSA,
which financing statements or financing change statements, as the case may be,
have been duly filed and are in full force and effect, (B) subject to certain
corporate actions by the holders or issuers of non-US Initial Pledged Equity
which have not occurred as of the Effective Date, necessary to transfer or
assign, (C) the actions described in Section 4 with respect to the Security
Collateral, (D) federal filings which may be necessary in respect of vessels,
rolling stock or aircraft, or (iii) the exercise by the Agent of its voting or
other rights provided for in this Agreement or the remedies in respect of the
Collateral pursuant to this Agreement, except as set forth above and as may be
required in connection with the disposition of any portion of the Security
Collateral by laws affecting the offering and sale of securities generally.    
(o)   The Inventory that has been produced or distributed by such Grantor has
been produced in compliance with all requirements of applicable law except where
the failure to so comply would not have a Material Adverse Effect.     (p)   As
to itself and its Intellectual Property Collateral:

  (i)   The operation of such Grantor’s business as currently conducted or as
contemplated to be conducted and the use of the Intellectual Property Collateral
in connection therewith do not conflict with, infringe, misappropriate, dilute,
misuse or otherwise violate the intellectual property rights of any third party
except as are not expected to have a Material Adverse Effect.     (ii)   Such
Grantor is the exclusive owner of all right, title and interest in and to
Patents, Trademarks and Copyrights contained in the Intellectual Property
Collateral, except as set forth in Schedule IV hereto with respect to
co-ownership of certain Patents, and such Grantor is entitled to use all such
Intellectual Property Collateral in accordance with applicable law, subject to
the terms of the IP Agreements.     (iii)   The Intellectual Property Collateral
set forth on Schedule IV hereto includes all of the registered patents, patent
applications, domain names, trademark registrations and applications, copyright
registrations and applications owned by such Grantor as of the date set forth
therein.

- 12 -



--------------------------------------------------------------------------------



 



  (iv)   The issued Patents and registered Trademarks contained in the
Intellectual Property Collateral have not been adjudged invalid or unenforceable
in whole or part, and to the knowledge of the Grantors, are valid and
enforceable, except to the extent any Grantor has ceased use of any such
registered Trademarks.     (v)   Such Grantor has made or performed all filings,
recordings and other acts and has paid all required fees and taxes, as deemed
necessary by Grantor in its reasonable business discretion, to maintain and
protect its interest in each and every material item of Intellectual Property
Collateral owned by such Grantor in full force and effect.     (vi)   No claim
has been asserted and is pending by any Person challenging or questioning the
use of any Intellectual Property Collateral or the validity of effectiveness of
any such Intellectual Property Collateral, nor does the Borrower know of any
valid basis for any such claim, except, in either case, for such claims that in
the aggregate are not reasonably expected to have a Material Adverse Effect. The
use of such Intellectual Property Collateral by the Grantors does not infringe
on the rights of any Person, except for such claims and infringements that, in
the aggregate, are not reasonably expected to have a Material Adverse Effect.
The consummation of the transactions contemplated by the Loan Documents will not
result in the termination or impairment of any of the Intellectual Property
Collateral.     (vii)   With respect to each IP Agreement: (A) to the knowledge
of the Borrower, such IP Agreement is valid and binding and in full force and
effect; (B) such IP Agreement will not cease to be valid and binding and in full
force and effect on terms identical to those currently in effect as a result of
the rights and interest granted herein, nor will the grant of such rights and
interest constitute a breach or default under such IP Agreement or otherwise
give any party thereto a right to terminate such IP Agreement; (C) such Grantor
has not received any notice of termination or cancellation under such IP
Agreement within the six months immediately preceding the date of this
Agreement; (D) within the six months immediately preceding the date of this
Agreement, such Grantor has not received any notice of a breach or default under
such IP Agreement, which breach or default has not been cured; and (E) neither
such Grantor nor, to such Grantor’s knowledge, any other party to such IP
Agreement is in breach or default thereof in any material respect, and no event
has occurred that, with notice or lapse of time or both, would constitute such a
breach or default or permit termination or modification under such IP Agreement,
in each case except as would not reasonably be expected to have a Material
Adverse Effect.     (viii)   To the Grantors’ knowledge, none of the material
Trade Secrets of such Grantor has been used, divulged, disclosed or appropriated
to the

- 13 -



--------------------------------------------------------------------------------



 



      detriment of such Grantor for the benefit of any other Person other than
such Grantor within the past two years.

SECTION 7 FURTHER ASSURANCES

  (a)   Each Grantor agrees that from time to time, in accordance with the terms
of this Agreement at the expense of such Grantor and at the reasonable request
of the Agent, such Grantor will promptly execute and deliver, or otherwise
authenticate, all further instruments and documents, and take all further action
that may be reasonably necessary or desirable, or that the Agent may reasonably
request, in order to perfect and protect any pledge or security interest granted
or purported to be granted by such Grantor hereunder or to enable the Agent to
exercise and enforce its rights and remedies hereunder with respect to any
Collateral of such Grantor. Without limiting the generality of the foregoing,
each Grantor will, at the reasonable request of the Agent, promptly with respect
to the Collateral of such Grantor: (i) mark conspicuously each document included
in Inventory, each chattel paper included in Receivables each Assigned Agreement
and, at the request of the Agent, each of its records pertaining to such
Collateral with a legend, in form and substance reasonably satisfactory to the
Agent, indicating that such document, Assigned Agreement or Collateral is
subject to the security interest granted hereby; (ii) if any such Collateral
shall be evidenced by a promissory note or other instrument or chattel paper,
deliver and pledge to the Agent hereunder such note or instrument or chattel
paper duly endorsed and accompanied by duly executed instruments of transfer or
assignment, all in form and substance reasonably satisfactory to the Agent;
(iii) file such financing statements or amendments thereto, and such other
instruments or notices, as may be reasonably necessary or desirable, or as the
Agent may reasonably request, in order to perfect and preserve the security
interest granted or purported to be granted by such Grantor hereunder; (iv) at
the request of the Agent, take all action to ensure that the Agent’s security
interest is noted on any certificate of title related to any Collateral
evidenced by a certificate of title; and (v) deliver to the Agent evidence that
all other actions that the Agent may deem reasonably necessary or desirable in
order to perfect and protect the security interest granted or purported to be
granted by such Grantor under this Agreement has been taken.     (b)   Each
Grantor hereby authorizes the Agent to file one or more financing statements,
and amendments thereto, including, without limitation, one or more financing
statements indicating that such financing statements cover all assets or all
personal property (or words of similar effect) of such Grantor in Canada other
than assets now or hereafter constituting Principal Properties or the equity of
Restricted Subsidiaries, or any real property or fixtures, regardless of whether
any particular asset described in such financing statements falls within the
scope of the PPSA. A photocopy or other reproduction of this Agreement shall be
sufficient as a financing statement where permitted by law. Each Grantor
ratifies its authorization for the Agent to have filed such financing statements
or amendments filed prior to the date hereof.

- 14 -



--------------------------------------------------------------------------------



 



  (c)   Each Grantor will furnish to the Agent from time to time statements and
schedules further identifying and describing the Collateral of such Grantor and
such other reports in connection with such Collateral as the Agent may
reasonably request, all in reasonable detail.

SECTION 8 AS TO EQUIPMENT AND INVENTORY

  (a)   Each Grantor will keep its Equipment having a value in excess of
$10,000,000 and Inventory having a value in excess of $10,000,000 (other than
Inventory sold in the ordinary course of business) at the places therefor
specified in Schedule VIII and Schedule IX, respectively, or, upon 30 days’
prior written notice to the Agent (or lesser time as may be agreed by the
Agent), at such other places designated by such Grantor in such notice.     (b)
  Each Grantor will pay promptly when due all property and other taxes,
assessments and governmental charges or levies imposed upon, and all claims
(including, without limitation, claims for labor, materials and supplies)
against, its Equipment and Inventory, except to the extent payment thereof is
not required by Section 5.01(b) of the Credit Agreement. In producing its
Inventory, each Grantor will comply with all requirements of applicable law,
except where the failure to so comply will not have a Material Adverse Effect.

SECTION 9 INSURANCE

  (a)   Each Grantor will, at its own expense, maintain or cause to be
maintained, insurance with respect to its Equipment and Inventory in such
amounts, against such risks, in such form and with such insurers, as shall be
customary for similar businesses of the size and scope of the Borrower on a
consolidated basis, provided however that the Grantor may self insure to the
extent consistent with prudent business practice. Each policy of each Grantor
for liability insurance shall provide for all losses to be paid on behalf of the
Agent and such Grantor as their interests may appear, and each policy for
property damage insurance shall provide for all losses, except for losses of
less than $25,000,000 per occurrence, to be paid in accordance with the Lender
loss payee provisions which were requested pursuant to clause (iv) below,
directly to the Agent. So long as no Event of Default shall have occurred and be
continuing, all property damage insurance payments received by the Agent in
connection with any loss, damage or destruction of Inventory will be released by
the Agent to the applicable Grantor. Each such policy shall in addition (i) name
such Grantor and the Agent as insured parties thereunder (without any
representation or warranty by or obligation upon the Agent) as their interests
may appear, (ii) provide that there shall be no recourse against the Agent for
payment of premiums or other amounts with respect thereto, (iii) provide that at
least 10 days’ prior written notice of cancellation or of lapse shall be given
to the Agent by the insurer and (iv) contain such other customary lender loss
payee provisions as the Agent shall reasonably request. Each Grantor will, if so
requested by the Agent, deliver to the Agent certificates of insurance
evidencing such insurance and, as often as the Agent may

- 15 -



--------------------------------------------------------------------------------



 



      reasonably request, a report of a reputable insurance broker or the
insurer with respect to such insurance. Further, each Grantor will, at the
request of the Agent, duly execute and deliver instruments of assignment of such
insurance policies to comply with the requirements of Section 1(g) and cause the
insurers to acknowledge notice of such assignment.

  (b)   Reimbursement under any liability insurance maintained by any Grantor
pursuant to this Section 9 may be paid directly to the Person who shall have
incurred damages covered by such insurance. In case of any loss involving damage
to Equipment or Inventory when subsection (c) of this Section 9 is not
applicable, the applicable Grantor, to the extent determined to be in the
business interest of such Grantor, will make or cause to be made the necessary
repairs to or replacements of such Equipment or Inventory, and any proceeds of
insurance properly received by or released to such Grantor shall be used by such
Grantor, except as otherwise required hereunder or by the Credit Agreement, to
pay or as reimbursement for the costs of such repairs or replacements or, if
such Grantor determines not to repair or replace such Equipment or Inventory,
treat the loss or damage as a disposition under Section 5.02(e)(v) of the Credit
Agreement.     (c)   So long as no Event of Default shall have occurred and be
continuing, all insurance payments received by the Agent in connection with any
loss, damage or destruction of any Inventory or Equipment will be released by
the Agent to the applicable Grantor. Upon the occurrence and during the
continuance of any Event of Default, all insurance payments in respect of such
Equipment or Inventory shall be paid to the Agent and shall, in the Agent’s sole
discretion, (i) be released to the applicable Grantor for the repair,
replacement or restoration thereof, (ii) be held as additional Collateral
hereunder or applied as specified in Section 20(b) or (iii) be released to the
Agent Sweep Account and applied as provided in Section 2.18(h) of the Credit
Agreement.

SECTION 10 POST-CLOSING CHANGES; COLLECTIONS ON ASSIGNED AGREEMENTS AND
RECEIVABLES

  (a)   No Grantor will change its name, place of business, chief executive
office, type of organization, jurisdiction of formation or province in which it
has tangible personal property from those set forth in Schedule V of this
Agreement without first giving at least 15 Business Days prior written notice to
the Agent, or such lesser period of time as agreed by the Agent, and taking all
action reasonably required by the Agent for the purpose of perfecting or
protecting the security interest granted by this Agreement. Each Grantor will
hold and preserve its records relating to the Collateral, including, without
limitation, the Assigned Agreements and Related Contracts, and will permit
representatives of the Agent at any time during normal business hours to inspect
and make abstracts from such records and other documents to the extent provided
in Section 5.01(e) of the Credit Agreement.

- 16 -



--------------------------------------------------------------------------------



 



  (b)   Except as otherwise provided in this subsection (b), each Grantor will
continue to collect, at its own expense, all amounts due or to become due such
Grantor under the Assigned Agreements and Receivables. In connection with such
collections, such Grantor may take (and, at the Agent’s direction, will take)
such action as such Grantor or the Agent may deem necessary or advisable to
enforce collection of the Assigned Agreements and Receivables; provided,
however, that the Agent shall have the right at any time, upon the occurrence
and during the continuance of an Event of Default and upon written notice to
such Grantor of its intention to do so, to notify the Obligors under any
Assigned Agreements and Receivables of the assignment of such Assigned
Agreements to the Agent and to direct such Obligors to make payment of all
amounts due or to become due to such Grantor thereunder directly to the Agent
and, upon such notification and at the expense of such Grantor, to enforce
collection of any such Assigned Agreements and Receivables, to adjust, settle or
compromise the amount or payment thereof, in the same manner and to the same
extent as such Grantor might have done, and to otherwise exercise all rights
with respect to such Assigned Agreements and Receivables. After receipt by any
Grantor of the notice from the Agent referred to in the proviso to the preceding
sentence, (i) all amounts and proceeds (including, without limitation,
instruments) received by such Grantor in respect of the Assigned Agreements and
Receivables of such Grantor shall be received in trust for the benefit of the
Secured Parties, shall be segregated from other funds of such Grantor and shall
be forthwith paid over to the Agent in the same form as so received (with any
necessary endorsement) to be deposited in the Agent Sweep Account in Canada and
either (A) released to such Grantor so long as no Event of Default shall have
occurred and be continuing or (B) if any Event of Default shall have occurred
and be continuing, applied as provided in Section 20(b) of this Agreement or as
provided in Section 2.18(h) of the Credit Agreement and (ii) such Grantor will
not adjust, settle or compromise the amount or payment of any Receivable or
amount due on any Assigned Agreement, release wholly or partly any Obligor
thereof or allow any credit or discount thereon other than credits or discounts
given in the ordinary course of business.

SECTION 11 AS TO INTELLECTUAL PROPERTY COLLATERAL

  (a)   With respect to each item of its Intellectual Property Collateral
material to the business of the Grantors, each Grantor agrees to take, at its
expense, all commercially reasonable steps as determined in Grantor’s reasonable
discretion, including, without limitation, in the Canadian Intellectual Property
Office and any other governmental authority, to (i) maintain the validity and
enforceability of such Intellectual Property Collateral and maintain such
Intellectual Property Collateral in full force and effect, and (ii) pursue the
registration and maintenance (in accordance with the exercise of such Grantor’s
reasonable business discretion) of each patent, trademark, or copyright
registration or application, now or hereafter included in such Intellectual
Property Collateral of such Grantor, including, without limitation, the payment
of required fees and taxes, the filing of responses to office actions issued by
the Canadian Intellectual Property Office or other governmental authorities, the
filing of applications for renewal or extension,

- 17 -



--------------------------------------------------------------------------------



 



      the filing of divisional, continuation, continuation-in-part, reissue and
renewal applications or extensions, the payment of maintenance fees and the
participation in interference, reexamination, opposition, cancellation,
infringement and misappropriation proceedings, in each case except where the
failure to so file, register or maintain is not reasonably likely to have a
Material Adverse Effect. No Grantor shall, without the written consent of the
Agent, which shall not be unreasonably withheld or delayed, discontinue use of
or otherwise abandon any such material Intellectual Property Collateral, or
abandon any right to file an application for patent, trademark, or copyright,
unless such Grantor shall have determined that such use or the pursuit or
maintenance of such Intellectual Property Collateral is no longer necessary or
desirable in the conduct of such Grantor’s business and that the loss thereof
would not be reasonably likely to have a Material Adverse Effect.

  (b)   Until the termination of the Credit Agreement, each Grantor agrees to
provide, annually to the Agent an updated Schedule of its Patents, Trademarks
and registered Copyrights.     (c)   In the event that any Grantor becomes aware
that any item of the Intellectual Property Collateral is being infringed or
misappropriated by a third party, such Grantor shall take such commercially
reasonable actions determined in its reasonable discretion, at its expense, to
protect or enforce such Intellectual Property Collateral, including, without
limitation, suing for infringement or misappropriation and for an injunction
against such infringement or misappropriation.     (d)   Each Grantor shall take
all reasonable steps which it deems appropriate under the circumstances to
preserve and protect each item of its material Trademarks included in the
Intellectual Property Collateral, including, without limitation, maintaining
substantially the quality of any and all products or services used or provided
in connection with any of the Trademarks, consistent with the general quality of
the products and services as of the date hereof, and taking all steps reasonably
necessary to ensure that all licensed users of any of the Trademarks use such
consistent standards of quality.     (e)   With respect to its Intellectual
Property Collateral, upon the reasonable request of Agent made upon the
occurrence and during the continuance of an Event of Default, each Grantor
agrees to execute or otherwise authenticate an agreement, in substantially the
form set forth in Exhibit A hereto or otherwise in form and substance
satisfactory to the Agent (an “Intellectual Property Security Agreement”), for
recording the security interest granted hereunder to the Agent in such
Intellectual Property Collateral with the Canadian Intellectual Property Office
and any other governmental authorities necessary to register, file or record the
security interest hereunder in such Intellectual Property Collateral.     (f)  
Upon the occurrence and during the continuance of an Event of Default, each
Grantor and each entity which executes a Canadian Security Agreement

- 18 -



--------------------------------------------------------------------------------



 



      Supplement (as hereinafter defined) shall execute and deliver to the Agent
with such written notice, or otherwise authenticate, an agreement substantially
in the form of Exhibit B hereto or otherwise in form and substance satisfactory
to the Agent (an “IP Security Agreement Supplement”) covering such Intellectual
Property, which IP Security Agreement Supplement shall be recorded with the
Canadian Intellectual Property Office and any other governmental authorities
necessary to register, file or record the security interest hereunder in such
Intellectual Property.

SECTION 12 VOTING RIGHTS; DIVIDENDS; ETC.

  (a)   So long as no Default under Section 6.01(a) or (e) of the Credit
Agreement shall have occurred and be continuing:

  (i)   Each Grantor shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Security Collateral of such Grantor or any
part thereof for any purpose.     (ii)   Each Grantor shall be entitled to
receive and retain any and all dividends, interest and other distributions paid
in respect of the Security Collateral of such Grantor if and to the extent that
the payment thereof is not otherwise prohibited by the terms of the Loan
Documents; provided, however, that any and all dividends, interest and other
distributions paid or payable in the form of instruments or certificates in
respect of, or in exchange for, any Security Collateral, shall be promptly
delivered to the Agent to hold as Security Collateral and shall, if received by
such Grantor, be received in trust for the benefit of the Secured Parties, be
segregated from the other property or funds of such Grantor and be promptly
delivered to the Agent as Security Collateral in the same form as so received
(with any necessary endorsement).     (iii)   The Agent will execute and deliver
(or cause to be executed and delivered) to each Grantor all such proxies and
other instruments as such Grantor may reasonably request for the purpose of
enabling such Grantor to exercise the voting and other rights that it is
entitled to exercise pursuant to paragraph (i) above and to receive the
dividends or interest payments that it is authorized to receive and retain
pursuant to paragraph (ii) above.

  (b)   Upon the occurrence and during the continuance of a Default under
Section 6.01(a) or (e) of the Credit Agreement:

  (i)   All rights of each Grantor (x) to exercise or refrain from exercising
the voting and other consensual rights that it would otherwise be entitled to
exercise pursuant to Section 12(a)(i) shall, upon notice to such Grantor by the
Agent, cease and (y) to receive the dividends, interest and other distributions
that it would otherwise be authorized to receive and retain pursuant to
Section 12(a)(ii) shall automatically cease, and all such rights

- 19 -



--------------------------------------------------------------------------------



 



      shall thereupon become vested in the Agent for the benefit of the Secured
Parties, which shall thereupon have the sole right to exercise or refrain from
exercising such voting and other consensual rights and to receive and hold as
Security Collateral such dividends, interest and other distributions.

  (ii)   All dividends, interest and other distributions that are received by
any Grantor contrary to the provisions of paragraph (i) of this Section 12(b)
shall be received in trust for the benefit of the Secured Parties, shall be
segregated from other funds of such Grantor and shall be promptly paid over to
the Agent as Security Collateral in the same form as so received (with any
necessary endorsement).

SECTION 13 AS TO THE ASSIGNED AGREEMENTS

  (a)   Each Grantor will at its expense:

  (i)   perform and observe all terms and provisions of the Assigned Agreements
to be performed or observed by it to the extent consistent with its past
practice or reasonable business judgement, maintain the Assigned Agreements to
which it is a party in full force and effect, enforce the Assigned Agreements to
which it is a party in accordance with the terms thereof and take all such
action to such end as may be requested from time to time by the Agent; and    
(ii)   furnish to the Agent promptly upon receipt thereof copies of all notices
of defaults in excess of $50,000,000 received by such Grantor under or pursuant
to the Assigned Agreements to which it is a party, and from time to time
(A) furnish to the Agent such information and reports regarding the Assigned
Agreements and such other Collateral of such Grantor as the Agent may reasonably
request and (B) upon request of the Agent, make to each other party to any
Assigned Agreement to which it is a party such demands and requests for
information and reports or for action as such Grantor is entitled to make
thereunder.

  (b)   Each Grantor hereby consents on its behalf and on behalf of its
Subsidiaries to the assignment and pledge to the Agent for benefit of the
Secured Parties of each Assigned Agreement to which it is a party by any other
Grantor hereunder.     (c)   Each Grantor agrees, upon the reasonable request of
Agent, to instruct each other party to each Assigned Agreement to which it is a
party, that all payments due or to become due under or in connection with such
Assigned Agreement will be made directly to a Pledged Deposit Account.     (d)  
All moneys received or collected pursuant to subsection (c) above shall be (i)
released to the applicable Grantor on the terms set forth in Section 5 so long
as no Event of Default shall have occurred and be continuing or (ii) if any
Event of Default shall have occurred and be continuing, applied as provided in
Section 19(6).

- 20 -



--------------------------------------------------------------------------------



 



SECTION 14 AS TO LETTER-OF-CREDIT RIGHTS

  (a)   Except as otherwise permitted by the Credit Agreement and this
Agreement, each Grantor, by granting a security interest in its Receivables
consisting of letter-of-credit, hereby assigns to the Agent such rights
(including its contingent rights) to the proceeds of all Related Contracts
consisting of letters of credit of which it is or hereafter becomes a
beneficiary or assignee. Upon request of the Agent, each Grantor will promptly
use commercially reasonable efforts to cause the issuer of each letter-of-credit
with a stated amount in excess of $10,000,000 and each nominated person (if any)
with respect thereto to consent to such assignment of the proceeds thereof
pursuant to a consent in form and substance reasonably satisfactory to the Agent
and deliver written evidence of such consent to the Agent.     (b)   Upon the
occurrence and during the continuance of an Event of Default, each Grantor will,
promptly upon request by the Agent, (i) notify (and such Grantor hereby
authorizes the Agent to notify) the issuer and each nominated person with
respect to each of the Related Contracts consisting of letters of credit that
the proceeds thereof have been assigned to the Agent hereunder and any payments
due or to become due in respect thereof are to be made directly to the Agent or
its designee and (ii) arrange for the Agent to become the transferee beneficiary
of letter of credit.

SECTION 15 TRANSFERS AND OTHER LIENS; ADDITIONAL SHARES

  (a)   Each Grantor agrees that it will not (i) sell, assign or dispose of
Collateral except as permitted under the terms of the Credit Agreement, or
(ii) create or suffer to exist any Lien upon or with respect to any of the
Collateral of such Grantor except for the pledge, assignment and security
interest created under this Agreement and Liens permitted under the Credit
Agreement.     (b)   Subject to the terms of the Credit Agreement and this
Agreement, each Grantor agrees that it will (i) cause each issuer of the Pledged
Equity pledged by such Grantor not to issue any equity interests or other
securities in addition to or in substitution for the Pledged Equity issued by
such issuer except to such Grantor or its Affiliates, and (ii) pledge hereunder,
promptly upon its acquisition (directly or indirectly) thereof, any and all
additional equity interests or other securities as required by Section 5.01(i)
of the Credit Agreement from time to time acquired by such Grantor in any
manner.

SECTION 16 AGENT APPOINTED ATTORNEY IN FACT
          Each Grantor hereby irrevocably appoints the Agent such Grantor’s
attorney-in-fact, with full authority in the place and stead of such Grantor and
in the name of such Grantor or otherwise, from time to time, upon the occurrence
and during the continuance of an Event of Default, in the Agent’s discretion, to
take any action and to execute any instrument that the Agent

- 21 -



--------------------------------------------------------------------------------



 



may deem necessary or advisable to accomplish the purposes of this Agreement,
including, without limitation:

  (a)   to obtain and adjust insurance required to be paid to the Agent pursuant
to Section 9,     (b)   to ask for, demand, collect, sue for, recover,
compromise, receive and give acquittance and receipts for moneys due and to
become due under or in respect of any of the Collateral,     (c)   to receive,
endorse and collect any drafts or other instruments, documents and chattel
paper, in connection with clause (a) or (b) above, and     (d)   to file any
claims or take any action or institute any proceedings that the Agent may deem
necessary or desirable for the collection of any of the Collateral or otherwise
to enforce compliance with the terms and conditions of any Assigned Agreement or
the rights of the Agent with respect to any of the Collateral.

SECTION 17 AGENT MAY PERFORM
          If any Grantor fails to perform any agreement contained herein, the
Agent may, but without any obligation to do so, upon notice to the Grantor with
a copy to the Company of at least five Business Days in advance and if any
Grantor fails to cure within such period, itself perform, or cause performance
of, such agreement, and the expenses of the Agent incurred in connection
therewith shall be payable by such Grantor under Section 20.
SECTION 18 THE AGENT’S DUTIES

  (a)   The powers conferred on the Agent hereunder are solely to protect the
Secured Parties’ interest in the Collateral and shall not impose any duty upon
it to exercise any such powers. Except for the safe custody of any Collateral in
its possession and the accounting for moneys actually received by it hereunder,
the Agent shall have no duty as to any Collateral, as to ascertaining or taking
action with respect to calls, conversions, exchanges, maturities, tenders or
other matters relative to any Collateral, whether or not any Secured Party has
or is deemed to have knowledge of such matters, or as to the taking of any
necessary steps to preserve rights against any parties or any other rights
pertaining to any Collateral. The Agent shall be deemed to have exercised
reasonable care in the custody and preservation of any Collateral in its
possession if such Collateral is accorded treatment substantially equal to that
which it accords its own property.     (b)   Anything contained herein to the
contrary notwithstanding, the Agent may from time to time, when the Agent deems
it to be necessary, appoint one or more of its Affiliates or branches (or, with
the consent of the Borrower, any other Persons) subagents (each a “Subagent”)
for the Agent hereunder with respect to all or any part of the Collateral. In
the event that the Agent so appoints any Subagent with respect to any
Collateral, (i) the assignment and pledge of such Collateral and the security
interest granted in such Collateral by each Grantor hereunder shall be

- 22 -



--------------------------------------------------------------------------------



 



      deemed for purposes of this Agreement to have been made to such Subagent,
in addition to the Agent, for the ratable benefit of the Secured Parties, as
security for the Secured Obligations of such Grantor, (ii) such Subagent shall
automatically be vested, in addition to the Agent, with all rights, powers,
privileges, interests and remedies of the Agent hereunder with respect to such
Collateral, and (iii) the term “Agent”, when used herein in relation to any
rights, powers, privileges, interests and remedies of the Agent with respect to
such Collateral, shall include such Subagent; provided, however, that no such
Subagent shall be authorized to take any action with respect to any such
Collateral unless and except to the extent expressly authorized in writing by
the Agent.

SECTION 19 REMEDIES
(1) If any Event of Default shall have occurred and be continuing and such Event
of Default has resulted in the acceleration of the Secured Obligations, which
acceleration has not been rescinded or otherwise terminated:

  (a)   the Agent may exercise in respect of the Collateral, in addition to
other rights and remedies provided for herein or otherwise available to it, all
the rights and remedies of a secured party upon default under the PPSA, Civil
Code of Quebec or UCC (whether or not any of the PPSA, the Civil Code of Quebec
or UCC applies to the affected Collateral);     (b)   the Agent may by
appointment in writing appoint a receiver or receiver and manager (each herein
referred to as the “Receiver”) of the Collateral (which term when used in this
Section 19 will include the whole or any part of the Collateral) and may remove
or replace such Receiver from time to time or may institute proceedings in any
court of competent jurisdiction for the appointment of a Receiver of the
Collateral; and the term “Agent” when used in this Section 19 will include any
Receiver so appointed and the agents, officers and employees of such Receiver;
and the Agent will not be in any way responsible for any misconduct or
negligence of any such Receiver;     (c)   the Agent may take possession of the
Collateral and require the Grantors to assemble the Collateral and deliver or
make the Collateral available to the Agent at such place or places as may be
specified by the Agent;     (d)   the Agent may take such steps as it considers
desirable to maintain, preserve or protect the Collateral;     (e)   the Agent
may enforce any rights of the Grantors in respect of the Collateral by any
manner permitted by applicable law;     (f)   the Agent may withdraw, or cause
the direct withdrawal, of all funds with respect to the Account Collateral;    
(g)   the Agent may sell, lease or otherwise dispose of the Collateral at public
auction, by private tender, by private sale or otherwise either for cash or upon
credit upon

- 23 -



--------------------------------------------------------------------------------



 



      such terms and conditions as the Agent may determine and without notice to
the Grantors unless required by law and no person dealing with the Agent or its
servants shall be concerned to inquire whether the security hereby constituted
has become enforceable, whether the powers which the Agent is purporting to
exercise have become exercisable, whether any money remains due on the security
of the Collateral, as to the necessity or expedience of the stipulations and
conditions subject to which any sale, lease or disposition shall be made,
otherwise as to the propriety or regularity of any sale or any other dealing by
the Agent with the Collateral or to see to the application of any money paid to
the Agent;     (h)   the Agent may carry on, or concur in the carrying on of,
all or any part of the business or undertaking of any Grantor, may, to the
exclusion of all others, including such Grantor, enter upon, occupy and use all
or any of the premises, buildings, plant and undertaking of or occupied or used
by such Grantor and may use all or any of the tools, machinery, equipment and
intangibles of such Grantor for such time as the Agent sees fit, free of charge,
to carry on the business of such Grantor and, if applicable, to manufacture or
complete the manufacture of any Inventory and to pack and ship the finished
product;     (i)   the Agent may accept the Collateral in satisfaction of the
Secured Obligations upon notice to the Grantors of its intention to do so in the
manner required by applicable law;     (j)   the Agent may, a non-exclusive
basis, occupy any premises owned or leased by any Grantor where the Collateral
or any part thereof is assembled or located for a reasonable period in order to
effectuate its rights and remedies hereunder or under law, without obligation to
such Grantor for rent in respect of such occupation;     (k)   the Agent may
charge on its own behalf and pay to others all reasonable amounts for expenses
incurred and for services rendered in connection with the exercise of the rights
and remedies of the Agent hereunder, including, without limiting the generality
of the foregoing, reasonable legal, Receiver and accounting fees and expenses,
and in every such case the amounts so paid together with all costs, charges and
expenses incurred in connection therewith, including interest thereon at such
rate as the Agent deems reasonable, will be added to and form part of the
Secured Obligations hereby secured;     (l)   to the extent permitted by law,
the Agent may discharge any claim, lien, mortgage, charge, security interest,
encumbrance or any rights of others that may exist or be threatened against the
Collateral, and in every such case the amounts so paid together with costs,
charges and expenses incurred in connection therewith will be added to the
Secured Obligations hereby secured;     (m)   the Agent may (i) grant extensions
of time, (ii) take and perfect or abstain from taking and perfecting security,
(iii) give up securities, (iv) accept compositions or compromises, (v) grant
releases and discharges, and (vi) release any part of the Collateral or
otherwise deal with the Grantors, debtors of the Grantors, sureties

- 24 -



--------------------------------------------------------------------------------



 



      and others and with the Collateral and other security as the Agent sees
fit without prejudice to the liability of the Grantors to the Agent or the
Agent’s rights hereunder;     (n)   the Agent will not be liable or responsible
for any failure to seize, collect, realize, or obtain payment with respect to
the Collateral and is not bound to institute proceedings or to take other steps
for the purpose of seizing, collecting, realizing or obtaining possession or
payment with respect to the Collateral or for the purpose of preserving any
rights of the Agent, the Grantors or any other person, in respect of the
Collateral;     (o)   any cash held by or on behalf of the Agent and all cash
proceeds received by or on behalf of the Agent in respect of any sale of,
collection from, or other realization upon all or any part of the Collateral
may, in the discretion of the Agent, be held by the Agent as collateral for,
and/or then or at any time thereafter shall be applied in whole or in part by
the Agent for the ratable benefit of the Secured Parties against, all or any
part of the Secured Obligations, in accordance with Section 6.04 of the Credit
Agreement;     (p)   all payments received by any Grantor under or in connection
with any Assigned Agreement or otherwise in respect of the Collateral shall be
received in trust for the benefit of the Agent, shall be segregated from other
funds of such Grantor and shall be forthwith paid over to the Agent in the same
form as so received (with any necessary endorsement);     (q)   subject to the
provisions of Section 9.06 of the Credit Agreement, the Agent may, without
notice to any Grantor except as required by law and at any time or from time to
time, charge, set off and otherwise apply all or any part of the Secured
Obligations against any funds held with respect to the Account Collateral or in
any other deposit account;     (r)   in the event of any sale or other
disposition of any of the Intellectual Property Collateral of any Grantor, the
goodwill symbolized by any Trademarks subject to such sale or other disposition
shall be included therein, and such Grantor shall supply to the Agent or its
designee, to the extent practicable, such Grantor’s know-how and expertise, and
documents and things relating to any Intellectual Property Collateral subject to
such sale or other disposition, and such Grantor’s customer lists and other
records and documents relating to such Intellectual Property Collateral and to
the manufacture, distribution, advertising and sale of products and services of
such Grantor; and     (s)   in each case under this Agreement in which the Agent
takes any action with respect to the Collateral, including proceeds, the Agent
shall provide to the Borrower such records and information regarding the
possession, control, sale and any receipt of amounts with respect to such
Collateral as may be reasonably requested by the Borrower as a basis for the
preparation of the Borrower’s financial statements in accordance with GAAP.

- 25 -



--------------------------------------------------------------------------------



 



SECTION 20 INDEMNITY AND EXPENSES

  (a)   Each Grantor agrees to indemnify, defend and save and hold harmless each
Secured Party and each of their Affiliates and their respective officers,
directors, employees, trustees, agents and advisors (each, an “Indemnified
Party”) from and against, and shall pay on demand, any and all claims, damages,
losses, liabilities and expenses (including, without limitation, reasonable fees
and expenses of counsel) that may be incurred by or asserted or awarded against
any Indemnified Party, in each case arising out of or in connection with or
resulting from this Agreement (including, without limitation, enforcement of
this Agreement), except to the extent such claim, damage, loss, liability or
expense is found in a final, non-appealable judgement by a court of competent
jurisdiction to have resulted from such Indemnified Party’s gross negligence or
willful misconduct.     (b)   Each Grantor will upon demand pay to the Agent the
amount of any and all reasonable expenses, including, without limitation, the
reasonable fees and expenses of its counsel and of any experts and agents, that
the Agent may incur in connection with (i) the custody, preservation, use or
operation of, or the sale of, collection from or other realization upon, any of
the Collateral of such Grantor, (ii) the exercise or enforcement of any of the
rights of the Agent or the other Secured Parties hereunder or (iii) the failure
by such Grantor to perform or observe any of the provisions hereof.

SECTION 21 AMENDMENTS; WAIVERS; ADDITIONAL GRANTORS; ETC.

  (a)   No amendment or waiver of any provision of this Agreement, and no
consent to any departure by any Grantor herefrom, shall in any event be
effective unless the same shall be in writing and signed by the Agent and, with
respect to any amendment, the Borrower on behalf of the Grantors, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given. No failure on the part of the Agent or any
other Secured Party to exercise, and no delay in exercising any right hereunder,
shall operate as a waiver thereof; nor shall any single or partial exercise of
any such right preclude any other or further exercise thereof or the exercise of
any other right.     (b)   Upon the execution and delivery by any Person of a
security agreement supplement in substantially the form of Exhibit C hereto
(each a “Canadian Security Agreement Supplement”), such Person shall be referred
to as an “Additional Grantor” and shall be and become a Grantor hereunder, and
each reference in this Agreement and the other Loan Documents to “Grantor” shall
also mean and be a reference to such Additional Grantor, each reference in this
Agreement and the other Loan Documents to the “Collateral” shall also mean and
be a reference to the Collateral granted by such Additional Grantor and each
reference in this Agreement to a Schedule shall also mean and be a reference to
the schedules attached to such Canadian Security Agreement Supplement.

- 26 -



--------------------------------------------------------------------------------



 



SECTION 22 CONFIDENTIALITY; NOTICES; REFERENCES.

  (a)   The confidentiality provisions of Section 9.09 of the Credit Agreement
shall apply to all information received by the Agent or any Lender under this
Agreement.     (b)   All notices and other communications provided for hereunder
shall be delivered as provided in Section 9.02 of the Credit Agreement.     (c)
  The definitions of certain terms used in this Agreement are set forth in the
following locations:

     
Account Collateral
  Section 1(h)
Additional Grantor
  Section 21(b)
Agreement
  Preamble
Agreement Collateral
  Section 1(g)
Assigned Agreements
  Section 1(g)
Borrower
  Preamble
Canadian Security Agreement Supplement
  Section 21(b)
Collateral
  Section 1
Contractual Rights
  Section 3(b)
Copyrights
  Section 1(i)(iii)
Credit Agreement
  Preliminary Statements (2)
Deposit Account Control Agreement
  Section 5(a)
Equipment
  Section 1(a)
Grantor, Grantors
  Preamble
Initial Pledged Equity
  Preliminary Statements (5)
Initial Pledged Debt
  Preliminary Statements (5)
Intellectual Property Collateral
  Section 1(i)
Inventory
  Section 1(b)
IP Agreements
  Section 1(i)(v)
Material Subsidiary
  Section 1(f)(iii)
Obligor
  Section 5(a)
Patents
  Section 1(i)(i)
Pledged Debt
  Section 1(f)(iv)
Pledged Deposit Accounts
  Preliminary Statements (8)
Pledged Equity
  Section 1(f)(iii)
PPSA
  Preliminary Statements (8)
Receivables
  Section 1(c)
Receiver
  Section 19(b)
Related Contracts
  Section 1(c)
Secured Obligations
  Section 2

- 27 -



--------------------------------------------------------------------------------



 



     
Secured Parties
  Section 2
Security Collateral
  Section 1(f)
Specified Collateral
  Section 6(m)
STA/Recitals
  Preliminary Statements (8)
Trademarks
  Section 1(i)(ii)
Trade Secrets
  Section 1(i)(i)

SECTION 23 CONTINUING SECURITY INTEREST; ASSIGNMENTS UNDER THE CREDIT AGREEMENT
          This Agreement shall create a continuing security interest in the
Collateral and shall (a) except as otherwise provided in Section 9.16 of the
Credit Agreement, remain in full force and effect until the latest of (i) the
payment in full in cash of the Secured Obligations, and (ii) the Termination
Date, (b) be binding upon each Grantor, its successors and assigns and
(c) inure, together with the rights and remedies of the Agent hereunder, to the
benefit of the Secured Parties and their respective successors, permitted
transferees and permitted assigns. Without limiting the generality of the
foregoing clause (c), to the extent permitted in Section 9.08 of the Credit
Agreement, any Lender may assign or otherwise transfer all or any portion of its
rights and obligations under the Credit Agreement (including, without
limitation, all or any portion of its Commitments, the Advances owing to it and
the Note or Notes, if any, held by it) to any permitted transferee, and such
permitted transferee shall thereupon become vested with all the benefits in
respect thereof granted to such Lender herein or otherwise.
SECTION 24 RELEASE; TERMINATION

  (a)   Upon any sale, lease, transfer or other disposition of any item of
Collateral of any Grantor in accordance with the terms of the Loan Documents, or
upon any Subsidiary ceasing to be a Material Subsidiary, the security interests
granted under this Agreement by such Grantor in such Collateral or in the shares
of stock or other equity interests (including, without limitation, any Initial
Pledged Equity) of such Subsidiary that has ceased to be a Material Subsidiary
shall immediately terminate and automatically be released and Agent will
promptly deliver at the Grantor’s request to such Grantor all certificates
representing any Pledged Equity released and all notes and other instruments
representing any Pledged Debt, Receivables or other Collateral, and Agent will,
at such Grantor’s expense, promptly execute and deliver to such Grantor such
documents as such Grantor shall reasonably request to evidence the release of
such item of Collateral from the assignment and security interest granted
hereby; provided, however, that (i) no such documents shall be required unless
such Grantor, or lesser period of time agreed by the Agent, shall have delivered
to the Agent, at least five Business Days prior to the date such documents are
required by Grantor, a written request for release describing the item of
Collateral and the consideration to be received in the sale, transfer or other
disposition and any expenses in connection therewith, together with a form of
release for execution by the Agent and a certificate of

- 28 -



--------------------------------------------------------------------------------



 



      such Grantor to the effect that the transaction is in compliance with the
Loan Documents.     (b)   The pledge and security interest granted hereby will
be terminated as set forth in Section 9.16(b) of the Credit Agreement and upon
such termination all rights to the Collateral shall revert to the applicable
Grantor and the Agent will promptly deliver to the applicable Grantors all
certificates representing any Pledged Equity or Pledged Debt, Receivables or
other Collateral. Upon any such termination, the Agent will, at the applicable
Grantor’s expense, promptly execute and deliver to such Grantor such documents
as such Grantor shall reasonably request to evidence such termination.

SECTION 25 CURRENCY REFERENCES
Intentionally Deleted
SECTION 26 EXECUTION IN COUNTERPARTS
          This Agreement may be executed in any number of counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Agreement by telecopier or .pdf shall be
effective as delivery of an original executed counterpart of this Agreement.
SECTION 27 GOVERNING LAW
          This Agreement shall be governed by, and construed in accordance with,
the laws of the Province of Ontario and the federal laws of Canada applicable
therein.
SECTION 28 CONTINUATION OF LIENS GRANTED UNDER THE EXISTING CANADIAN SECURITY
AGREEMENT
          This Agreement shall become effective upon the Agent’s receipt of
executed counterparts to this Agreement from the Borrower and each other Grantor
listed on the signature pages hereof. Upon the effectiveness of this Agreement,
(a) the terms and condition of the Existing Canadian Security Agreement shall be
amended as set forth herein and, as so amended, shall be restated in their
entirety and (b) Bank of America will succeed as Agent hereunder in accordance
with Section 8.12 of the Credit Agreement. This Agreement shall not in any way
release or impair the rights, duties, obligations or Liens, security interests
and hypothecs created pursuant to the Existing Canadian Security Agreement or
affect the relative priorities thereof, in each case to the extent in force and
effect thereunder as of the effective date of this Agreement, except as
specifically modified hereby or by documents, instruments and agreements
executed and delivered in connection herewith, and all of such rights, duties,
obligations, Liens, security interests and hypothecs are assumed, ratified and
affirmed by the Borrower and each other Grantor. The Liens, security interests
and hypothecs granted in favor of the Agent pursuant to the Existing Canadian
Security Agreement shall continue without any diminution thereof and shall
remain in full force and effect on and after the effectiveness of this
Agreement. Without limiting the generality of the foregoing, this Agreement and
all of the Collateral described herein

- 29 -



--------------------------------------------------------------------------------



 



do and shall continue to secure the payment of all Secured Obligations of the
Grantors under the Loan Documents to the extent provided herein.
          IN WITNESS WHEREOF, each Grantor has caused this Agreement to be duly
executed and delivered by its officer thereunto duly authorized as of the date
first above written.
[Remainder of page intentionally left blank]

- 30 -



--------------------------------------------------------------------------------



 



                      6 Monogram Place, Suite 200   KODAK CANADA INC.        
Toronto, Ontario, M9R 0A1
                   
 
                   
Facsimile: 416.761.4399
                    Attention: Legal Department   By:   /s/ William G. Love    
               
 
      Name:   William G. Love        
 
      Title:   Assistant Secretary and
Assistant Treasurer        

Signature Page to Second Amended and Restated Canadian Security Agreement





--------------------------------------------------------------------------------



 



Schedule I , Part I
to the Canadian Security Agreement
INVESTMENT PROPERTY
Part I
Initial Pledged Equity

                                                                               
                                  Percentage of         Issuer of   Class of    
              Total Number   Number   Outstanding         Pledged   Equity   Par
  Certificate   of Shares   of Shares   Shares Grantor   Equity   Interest  
Value   No(s)   Outstanding   Pledged   Pledged

None

 



--------------------------------------------------------------------------------



 



Schedule I , Part II
to the Canadian Security Agreement
INVESTMENT PROPERTY
Part II
Initial Pledged Debt

              Grantor   Debt Issuer   Description of Debt   Final Maturity
Kodak Canada Inc
  Eastman Kodak Company   Intercompany Receivable   Monthly
 
           
Kodak Canada Inc
  Kodak Graphic Communications Canada Company   Intercompany Receivable  
Monthly

 



--------------------------------------------------------------------------------



 



Schedule I , Part III
to the Canadian Security Agreement
INVESTMENT PROPERTY
Part III
Other Investment Property

                                  Grantor     Issuer     Name of Investment    
Certificate No(s)     Other Identification  

None over $10M

 



--------------------------------------------------------------------------------



 



Schedule II
to the Canadian Security Agreement
PLEDGED DEPOSIT ACCOUNTS
KCI CAD ACCOUNTS

              Grantor   Name and Address of Bank   Account Number   Contact Name
Kodak Canada Inc
  Scotiabank, 44 King Street West Toronto, Ontario, Canada M5H 1H1   [*]   [*]
 
           
Kodak Canada Inc
  Scotiabank, 44 King Street West Toronto, Ontario, Canada M5H 1H1   [*]   [*]
 
           
Kodak Canada Inc
  Scotiabank, 44 King Street West Toronto, Ontario, Canada M5H 1H1   [*]   [*]
 
           
Kodak Canada Inc
  Scotiabank, 44 King Street West Toronto, Ontario, Canada M5H 1H1   [*]   [*]
 
           
Kodak Canada Inc
  Scotiabank, 44 King Street West Toronto, Ontario, Canada M5H 1H1   [*]   [*]
 
           
Kodak Canada Inc
  Scotiabank, 44 King Street West Toronto, Ontario, Canada M5H 1H1   [*]   [*]
 
           
Kodak Canada Inc
  Scotiabank, 44 King Street West Toronto, Ontario, Canada M5H 1H1   [*]   [*]
 
           
Kodak Canada Inc
  Scotiabank, 44 King Street West Toronto, Ontario, Canada M5H 1H1   [*]   [*]
 
           
Kodak Canada Inc
  Scotiabank, 44 King Street West Toronto, Ontario, Canada M5H 1H1   [*]   [*]
 
           
Kodak Canada Inc
  Caisse Populaire Desjardins, 14 Place de Commerce Bureau 150, Verdun, Quebec
Canada H3E 1T5   [*]   [*]

KCI USD ACCOUNTS

              Grantor   Name and Address of Bank   Account Number   Contact Name
Kodak Canada Inc
  Scotiabank, 44 King Street West Toronto, Ontario, Canada M5H 1H1   [*]   [*]
 
           
Kodak Canada Inc
  Scotiabank, 44 King Street West Toronto, Ontario, Canada M5H 1H1   [*]   [*]
 
           
Kodak Canada Inc
  Scotiabank, 44 King Street West Toronto, Ontario, Canada M5H 1H1   [*]   [*]
 
           
Kodak Canada Inc
  Scotiabank, 44 King Street West Toronto, Ontario, Canada M5H 1H1   [*]   [*]

 

[*]   Certain confidential information contained in this document has been
omitted from public filing pursuant to a request for confidential treatment
submitted to the U.S. Securities and Exchange Commission. The omitted
information, which has been identified with the symbol “[*],” has been filed
separately with the U.S. Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



Schedule III
to the Canadian Security Agreement
RECEIVABLES AND AGREEMENT COLLATERAL

                                          Note   Description of         Grantor
  Payee   Receivable   Amount ($M)   Final Maturity

None over $10M

 



--------------------------------------------------------------------------------



 



Schedule IV
to the Canadian Security Agreement
INTELLECTUAL PROPERTY

A.   Patents

      No Patents

B.   Domain Names and Trademarks       Domain Names:

      kodak.ca
kodakgallery.ca
shopkodak.ca

    Trademarks:

      See attached

C.   Copyrights

      No Copyrights

 



--------------------------------------------------------------------------------



 



TM Rights (Grouped by registered owner) + Status
              Report Date: 4/14/2001

         
Registered Owner
  Kodak Canada Inc.   6 Monogram Place, Suite 200
 
      Toronto, Ontario
 
      M9R 0A1, CANADA

                                              ID   Country   Mark   Classes  
App.#   App. Dt   Reg. #   Reg.DT   Status
153006
  Canada   AD-TYPE     1, 9       159625           56470     2/14/1933  
Registered
154249
  Canada   AERO     1       159622     9/16/1932     56467     2/13/1933  
Registered
146883
  Canada   AEROGRAPHIC             229742           103389     5/25/1956  
Registered
148065
  Canada   AZO     1, 9       502797           22599     5/22/1917   Registered
147253
  Canada   BROWNIE             91958     11/16/1917     23102     12/5/1917  
Registered
148405
  Canada   CANADA’S PHOTO MFGR & D : 1/2 MAPLE LEAF     000       746607    
2/4/1994     490185     2/18/1998   Registered
145380
  Canada   D:RAINBOW K             736981     9/17/1993     466587    
11/29/1996   Registered
162290
  Canada   D-11             229747           101933     11/18/1955   Registered
137915
  Canada   D-76             229749           101931     11/18/1955   Registered
150769
  Canada   DATAGUIDE             229751           103804     7/13/1956  
Registered
136730
  Canada   DEKTOL             229752           101859     11/10/1955  
Registered
164961
  Canada   DK-50             229748           101932     11/18/1955   Registered
168546
  Canada   DK-60             229750           101936     11/18/1985   Registered
163522
  Canada   DURACLEAR             667192     9/26/1990     392782     1/10/1992  
Registered
137744
  Canada   DURAFLEX     6,9,16       522823     5/30/1984     301788    
4/12/1985   Registered
158062
  Canada   DURAFLO     1       508313     8/12/1983     294236     8/17/1984  
Registered
163357
  Canada   EASTMAN     1       160057           56773     3/6/1933   Registered
155851
  Canada   EKTACHROME             229720           101854     11/10/1955  
Registered
137366
  Canada   EKTACOLOR             229719           101857     11/10/1955  
Registered
148977
  Canada   EKTACOLOR GOLD     1       610101     6/27/1988     355860    
5/12/1989   Registered
171918
  Canada   EKTAFLO             0295275     2/23/1966   TMA146309   7/22/1966  
Registered
155628
  Canada   EKTAGRAPHIC     9       357205           200257     7/5/1974  
Registered
142502
  Canada   EKTALITE     9       316405     9/26/1968     163220     5/30/1969  
Registered
145929
  Canada   EKTANON             229716           101860     11/10/1955  
Registered
133282
  Canada   EKTAPRO     1       543531     6/10/1985     324931     3/20/1987  
Registered
131444
  Canada   EKTAR     9       173137     4/13/1938     10569     4/13/1998  
Registered
155625
  Canada   EKTASCAN             770316     12/7/1994     515842     8/31/1999  
Registered
133257
  Canada   EKTASPEED             0460142     10/15/1980     265826     1/15/1982
  Registered
164401
  Canada   EKTATHERM             667094     9/25/1990     395199     3/6/1992  
Registered
160542
  Canada   ELON             0503087     5/22/1917     22600     5/22/1917  
Registered
143536
  Canada   ESTAR     1       282919           138644     7/15/1994   Registered
153268
  Canada   GOLD             660544     6/21/1990   TMA384757   5/17/1991  
Registered
149814
  Canada   HAWKEYE             159613           56458     2/13/1933   Registered
137485
  Canada   KODABROMIDE     1, 9                   44723         Registered
151864
  Canada   KODACHROME     1, 9       177665           14151     5/18/1940  
Registered
150713
  Canada   KODACOLOR             712873     9/16/1992     434672     10/21/1994
  Registered
151174
  Canada   KODACOLOR     1, 9       160062           57424     11/7/1934  
Registered
163204
  Canada   KODACOLOR GOLD     1       600248     2/5/1988     357295    
6/16/1989   Registered
147191
  Canada   KODACOLOR VR     1       503378     5/11/1983     287707    
2/10/1984   Registered
145449
  Canada   KODAFIX             229740           101875     11/10/1955  
Registered
136207
  Canada   KODAFLEX             0299504     9/9/1966     151036     5/26/1967  
Registered
144806
  Canada   KODAGRAPH     1       181685     10/17/1942     17395     10/17/1942
  Registered
154859
  Canada   KODAIRE     6, 22       510866     10/17/1983     306224    
8/23/1985   Registered
150717
  Canada   KODAK             712874     9/16/1992     448227     9/29/1995  
Registered
140544
  Canada   KODAK     1,9,16       53223           10508     1/3/1906  
Registered
140550
  Canada   KODAK     22, 23       273945     4/12/1996     146103     7/8/1996  
Registered
140539
  Canada   KODAK     9, 16       39206           7446     8/13/1900   Registered

 



--------------------------------------------------------------------------------



 



TM Rights (Grouped by registered owner) + Status
              Report Date: 4/14/2001

                                              ID   Country   Mark   Classes  
App.#   App. Dt   Reg. #   Reg.DT   Status
142637
  Canada   KODAK &
D:SELLERS1 INSIGNIA     1, 6, 9, 16       509,390     9/14/1983     301195    
3/29/1985   Registered
142641
  Canada   KODAK &
D:SELLERS1 INSIGNIA     1, 9, 16       509391     9/14/1983     300801    
3/15/1985   Registered
143339
  Canada   KODAK & D:TURNED
CORNER     9, 16       307499           159407     11/22/1998   Registered
148597
  Canada   KODAK APPROVAL             665224     8/27/1990     416866    
9/17/1993   Registered
148521
  Canada   KODAK CORP.SYMBOL — B&W     1, 9, 16, 22, 23       343097    
5/28/1971     198561     4/5/1974   Registered
155812
  Canada   KODAK CORP.SYMBOL —Y&R     1, 9, 16, 22, 23       343098    
5/28/1971     198551     4/5/1974   Registered
153749
  Canada   KODAK GOLD             683796     6/10/1991     400197     7/10/1992
  Registered
150274
  Canada   KODAK IMAGE CERTIFIEE
AND D:CHECKMARK             687923     8/16/1991     414781     7/23/1993  
Registered
159234
  Canada   KODAK IMAGE CHECK AND
D:CHECKMARK             687922     8/16/1991     414383     7/9/1993  
Registered
169845
  Canada   KODAK IMAGE CHECK AND
D:CHECKMARK             661030     6/26/1990     393187     1/24/1992  
Registered
139848
  Canada   KODAK PHOTO FX
(STYLIZED)             725688     3/29/1993     460212     7/19/1996  
Registered
136659
  Canada   KODAK SUPRALIFE     9       563072     5/22/1986     340652    
5/20/1988   Registered
168525
  Canada   KODAK XTRALIFE             1070261     8/8/2000     565355    
7/30/2002   Registered
150770
  Canada   KODALINE     1       363047     4/5/1973     195508     11/16/1973  
Registered
144956
  Canada   KODAMATIC     1, 9       475191     9/8/1981     290914     5/11/1984
  Registered
152099
  Canada   KODAPAK     16       772094     12/30/1994     488417     1/28/1998  
Registered
133062
  Canada   KODASLIDE             0171321     7/13/1937     8761     7/13/1937  
Registered
168112
  Canada   KODAVISION             513699     12/12/1983     303175     5/24/1985
  Registered
153964
  Canada   KOLORKINS             603828     3/28/1988     416216     9/3/1993  
Registered
140819
  Canada   LINAGRAPH             0216274     8/21/1952     43602     8/21/1952  
Registered
130540
  Canada   MEDALIST             229736           103388     5/25/1956  
Registered
146798
  Canada   MICRODOL             229735     4/4/1955     101935     11/18/1955  
Registered
138808
  Canada   MICRO-FILE                         102824     3/9/1956   Registered
133459
  Canada   OPTIWRITER             666289     9/13/1990     419091     11/5/1993
  Registered
144710
  Canada   PHOTO-FLO             229731           101864     11/10/1955  
Registered
132173
  Canada   PHOTOFLURE             229710           101872     11/10/1955  
Registered
150398
  Canada   PLUS-X             229729           101874     11/10/1955  
Registered
141077
  Canada   RELIANT             0237482     9/20/1956     106536     5/3/1957  
Registered
144917
  Canada   S:A KODAK MOMENT             734994     8/16/1993   TMA473026  
3/19/1997   Registered
154423
  Canada   SHELLBURST     1       312132           160714     1/24/1969  
Registered
154361
  Canada   TRANSLITE     1       159621           56466     2/13/1933  
Registered
161731
  Canada   TRI-X             229762           102504     1/27/1956   Registered
137112
  Canada   VERICHROME     1       158077           55269     9/29/1932  
Registered
132226
  Canada   VERIFAX             228407           101808     11/4/1955  
Registered
158847
  Canada   VR (STYLIZED)     1       503379     5/11/1983     293854    
8/10/1984   Registered
149355
  Canada   WRATTEN     9       160065           56777     3/6/1933   Registered

- 3 -



--------------------------------------------------------------------------------



 



                                                                  Registered
Owner:   Qualex Canada Photofinishing Inc.   Ontario, Canada                    
             
ID
  Country   Mark   Classes   App#   App. Dt   Reg. #   Reg.DT   Status
168823
  Canada   PICK-A-POSE             529933       10/15/1984       303543      
6/7/1985     Registered

- 4 -



--------------------------------------------------------------------------------



 



Schedule V
to the Canadian Security Agreement
CHIEF EXECUTIVE OFFICE, TYPE OF ORGANIZATION, JURISDICTION OF ORGANIZATION AND
ORGANIZATIONAL
IDENTIFICATION NUMBER

                          Chief Executive       Jurisdiction of Grantor  
Location   Office   Type of Organization   Organization
Kodak Canada Inc
  Ontario   6 Monogram Place, Suite 200, Toronto, Ontario, M9R 0A1   Corporation
  Ontario

 



--------------------------------------------------------------------------------



 



Schedule VI
to the Canadian Security Agreement
CHANGES IN NAME, LOCATION, ETC. WITHIN TWELVE MONTHS PRIOR TO
THE DATE OF THE AGREEMENT
Effective January 1, 2011, Qualex Canada Photofinishing Inc., a federal
corporation and Kodak Canada Inc. were amalgamated and continued under the name
Kodak Canada Inc.

 



--------------------------------------------------------------------------------



 



Schedule VII
to the Canadian Security Agreement
LETTERS OF
CREDIT

                                                          Financial            
                        Beneficiary     Institution Issuing     Nominated Person
                    Maximum Available         (Grantor)     LoC     (if any)    
Account Party     Number     Amount     Date  

None over $10M

 



--------------------------------------------------------------------------------



 



Schedule VIII
to the Canadian Security Agreement
EQUIPMENT LOCATIONS

          Grantor     Location  

None over $10M

 



--------------------------------------------------------------------------------



 



Schedule IX
to the Canadian Security Agreement
INVENTORY LOCATIONS

          Grantor     Location  

None over $10M

 



--------------------------------------------------------------------------------



 



Schedule X
to the Canadian Security Agreement
COLLATERAL HELD FOR SALE
None.

 



--------------------------------------------------------------------------------



 



Exhibit A to the
Second Amended and Restated Canadian Security Agreement
FORM OF INTELLECTUAL PROPERTY SECURITY AGREEMENT
          This INTELLECTUAL PROPERTY SECURITY AGREEMENT (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “IP Security
Agreement”) dated __________, 20_, is made by the Persons listed on the
signature pages hereof (collectively, the “Grantors”) in favour of Bank of
America, N.A., as Agent (the “Agent”) for the Secured Parties (as successor
agent to Citicorp USA, Inc.) (as defined in the Credit Agreement referred to
below).
          WHEREAS, Eastman Kodak Company, a New Jersey corporation and Kodak
Canada Inc., an Ontario corporation, have entered into a Second Amended and
Restated Credit Agreement dated as of April 26, 2011 (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), with, among others, Bank of America, N.A., as Agent (as successor
agent to Citicorp USA, Inc.), and the Lenders party thereto. Terms defined in
the Credit Agreement and not otherwise defined herein are used herein as defined
in the Credit Agreement.
          WHEREAS, as a condition precedent to the making of Advances by the
Lenders under the Credit Agreement, each Grantor has executed and delivered that
certain Second Amended and Restated Canadian Security Agreement dated April 26,
2011 made by the Grantors to the Agent (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Canadian Security
Agreement”).
          WHEREAS, under the terms of the Canadian Security Agreement, the
Grantors have granted to the Agent, for the ratable benefit of the Secured
Parties, a security interest in, among other property, certain intellectual
property of the Grantors, and have agreed as a condition thereof to execute this
IP Security Agreement for recording with the Canadian Intellectual Property
Office and other governmental authorities.
          NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Grantor agrees as follows:
SECTION 1 GRANT OF SECURITY
          Each Grantor hereby grants to the Agent for the ratable benefit of the
Secured Parties a security interest in all of such Grantor’s right, title and
interest in and to the following (the “Collateral”):

  (a)   the patents and patent applications set forth in Schedule A hereto (the
“Patents”);

  (b)   the trademark and service mark registrations and applications set forth
in Schedule B hereto, together with the goodwill symbolized thereby (the
“Trademarks”);

 



--------------------------------------------------------------------------------



 



  (c)   all copyrights, whether registered or unregistered, now owned or
hereafter acquired by such Grantor, including, without limitation, the copyright
registrations and applications and exclusive copyright licenses set forth in
Schedule C hereto (the “Copyrights”);

  (d)   all reissues, divisions, continuations, continuations-in-part,
extensions, renewals and reexaminations of any of the foregoing, all rights in
the foregoing provided by international treaties or conventions, all rights
corresponding thereto throughout the world and all other rights of any kind
whatsoever of such Grantor accruing thereunder or pertaining thereto;

  (e)   any and all claims for damages and injunctive relief for past, present
and future infringement, dilution, misappropriation, violation, misuse or breach
with respect to any of the foregoing, with the right, but not the obligation, to
sue for and collect, or otherwise recover, such damages; and

  (f)   any and all proceeds of, collateral for, income, royalties and other
payments now or hereafter due and payable with respect to, and supporting
obligations relating to, any and all of the Collateral of or arising from any of
the foregoing.

SECTION 2 SECURITY FOR OBLIGATIONS
          The grant of a security interest in, the Collateral by each Grantor
under this IP Security Agreement secures the payment of all obligations of such
Grantor now or hereafter existing under or in respect of the Loan Documents and
the Canadian Secured Agreements, whether direct or indirect, absolute or
contingent, and whether for principal, reimbursement obligations, interest,
premiums, penalties, fees, indemnifications, contract causes of action, costs,
expenses or otherwise. Without limiting the generality of the foregoing, this IP
Security Agreement secures, as to each Grantor, the payment of all amounts that
constitute part of the Secured Obligations and that would be owed by such
Grantor to any Secured Party under the Loan Documents and the Canadian Secured
Agreements but for the fact that such Secured Obligations are unenforceable or
not allowable due to the existence of a bankruptcy, reorganization or similar
proceeding involving a Loan Party.
SECTION 3 RECORDATION
          Each Grantor authorizes and requests that the applicable government
officer record this IP Security Agreement.
SECTION 4 EXECUTION IN COUNTERPARTS
          This IP Security Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.

- 2 -



--------------------------------------------------------------------------------



 



SECTION 5 GRANTS, RIGHTS AND REMEDIES
          This IP Security Agreement has been entered into in conjunction with
the provisions of the Canadian Security Agreement. Each Grantor does hereby
acknowledge and confirm that the grant of the security interest hereunder to,
and the rights and remedies of, the Agent with respect to the Collateral are
more fully set forth in the Canadian Security Agreement, the terms and
provisions of which are incorporated herein by reference as if fully set forth
herein.
SECTION 6 GOVERNING LAW
          This IP Security Agreement shall be governed by, and construed in
accordance with, the laws of the Province of Ontario and the laws of Canada
applicable therein.
          IN WITNESS WHEREOF, each Grantor has caused this IP Security Agreement
to be duly executed and delivered by its officer thereunto duly authorized as of
the date first above written.

            KODAK CANADA INC.
      By:           Name:           Title:           Address for Notices:       
               

- 3 -



--------------------------------------------------------------------------------



 



Exhibit B to the
Second Amended and Restated Canadian Security Agreement
FORM OF INTELLECTUAL PROPERTY SECURITY AGREEMENT SUPPLEMENT
          This INTELLECTUAL PROPERTY SECURITY AGREEMENT SUPPLEMENT (this “IP
Security Agreement Supplement”) dated __________, 20__, is made by the Person
listed on the signature page hereof (the “Grantor”) in favor of Bank of America,
N.A., as Agent (the “Agent”) for the Secured Parties (as defined in the Credit
Agreement referred to below).
          WHEREAS, Eastman Kodak Company, a New Jersey corporation and Kodak
Canada Inc., an Ontario corporation, have entered into a Second Amended and
Restated Credit Agreement dated as of April 26, 2011 (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) with, among others, Bank of America, N.A., as Agent, and the Lenders
party thereto. Terms defined in the Credit Agreement and not otherwise defined
herein are used herein as defined in the Credit Agreement.
          WHEREAS, pursuant to the Credit Agreement, the Grantor and certain
other Persons have executed and delivered that certain Second Amended and
Restated Canadian Security Agreement dated April 26, 2011 made by the Grantor
and such other Persons to the Agent (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Canadian Security
Agreement”) and that certain Intellectual Property Security Agreement dated
__________, 20__ (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “IP Security Agreement”).
          WHEREAS, under the terms of the Canadian Security Agreement, the
Grantor has granted to the Agent, for the ratable benefit of the Secured
Parties, a security interest in the Collateral (as defined in Section 1 below)
of the Grantor and has agreed as a condition thereof to execute this IP Security
Agreement Supplement for recording with the Canadian Intellectual Property
Office and other governmental authorities.
          NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Grantor agrees as follows:
SECTION 1 GRANT OF SECURITY
          Each Grantor hereby grants to the Agent, for the ratable benefit of
the Secured Parties, a security interest in all of such Grantor’s right, title
and interest in and to the following (the “Collateral”):

  (a)   the patents and patent applications set forth in Schedule A hereto (the
“Patents”);

  (b)   the trademark and service mark registrations and applications set forth
in Schedule B hereto, together with the goodwill symbolized thereby (the
“Trademarks”);

 



--------------------------------------------------------------------------------



 



  (c)   the copyright registrations and applications and exclusive copyright
licenses set forth in Schedule C hereto (the “Copyrights”);

  (d)   all reissues, divisions, continuations, continuations-in-part,
extensions, renewals and reexaminations of any of the foregoing, all rights in
the foregoing provided by international treaties or conventions, all rights
corresponding thereto throughout the world and all other rights of any kind
whatsoever of such Grantor accruing thereunder or pertaining thereto;

  (e)   any and all claims for damages and injunctive relief for past, present
and future infringement, dilution, misappropriation, violation, misuse or breach
with respect to any of the foregoing, with the right, but not the obligation, to
sue for and collect, or otherwise recover, such damages; and

  (f)   any and all proceeds of, collateral for, income, royalties and other
payments now or hereafter due and payable with respect to, and supporting
obligations relating to, any and all of the foregoing or arising from any of the
foregoing.

SECTION 2 SECURITY FOR OBLIGATIONS
          The grant of a security interest in the Additional Collateral by the
Grantor under this IP Security Agreement Supplement secures the payment of all
Secured Obligations of the Grantor now or hereafter existing under or in respect
of the Loan Documents and the Canadian Secured Agreements, whether direct or
indirect, absolute or contingent, and whether for principal, reimbursement
obligations, interest, premiums, penalties, fees, indemnifications, contract
causes of action, costs, expenses or otherwise.
SECTION 3 RECORDATION
          The Grantor authorizes and requests that the applicable government
officer to record this IP Security Agreement Supplement.
SECTION 4 GRANTS, RIGHTS AND REMEDIES
          This IP Security Agreement Supplement has been entered into in
conjunction with the provisions of the Canadian Security Agreement. The Grantor
does hereby acknowledge and confirm that the grant of the security interest
hereunder to, and the rights and remedies of, the Agent with respect to the
Additional Collateral are more fully set forth in the Canadian Security
Agreement, the terms and provisions of which are incorporated herein by
reference as if fully set forth herein.
SECTION 5 GOVERNING LAW
          This IP Security Agreement Supplement shall be governed by, and
construed in accordance with, the laws of the Province of Ontario and the laws
of Canada applicable therein.

- 2 -



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Grantor has caused this IP Security Agreement
Supplement to be duly executed and delivered by its officer thereunto duly
authorized as of the date first above written.

            By:           Name:           Title:           Address for Notices: 
                     

- 3 -



--------------------------------------------------------------------------------



 



Exhibit C to the
Second Amended and Restated Canadian Security Agreement
FORM OF CANADIAN SECURITY AGREEMENT SUPPLEMENT
[Date of Canadian Security Agreement Supplement]
Bank of America, N.A., as the Agent for
the Secured Parties referred to in the
Credit Agreement referred to below
__________
__________
Attn: __________
Kodak Canada Inc.
Ladies and Gentlemen:
          Reference is made to (i) the Second Amended and Restated Credit
Agreement dated as of April 26, 2011 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among, among others, Eastman Kodak Company, a New Jersey corporation and Kodak
Canada Inc., an Ontario corporation, as Borrowers, the Lenders party thereto,
Bank of America, N.A., as Agent (as successor agent to Citicorp USA, Inc.)
(together with any successor Agent appointed pursuant to Article VIII of the
Credit Agreement, the “Agent”), and as administrative agent for the Lenders, and
(ii) the Second Amended and Restated Canadian Security Agreement dated April 26,
2011 (as amended, amended and restated, supplemented or otherwise modified from
time to time, the “Canadian Security Agreement”) made by the Grantors from time
to time party thereto in favor of the Agent for the Secured Parties. Terms
defined in the Credit Agreement or the Canadian Security Agreement and not
otherwise defined herein are used herein as defined in the Credit Agreement or
the Canadian Security Agreement.
SECTION 1 GRANT OF SECURITY
          The undersigned hereby grants to the Agent, for the ratable benefit of
the Secured Parties, a security interest and a security interest is taken in all
of its right, title and interest in and to its Collateral consisting of the
following, in each case whether now owned or hereafter acquired by the
undersigned, wherever located and whether now or hereafter existing or arising
(collectively, the undersigned’s “Collateral”): all Equipment, Inventory,
Security Collateral (including, without limitation, the indebtedness set forth
on Schedule A hereto and the securities and securities/deposit accounts set
forth on Schedule B hereto), Receivables, Related Contracts, Agreement
Collateral, Account Collateral (including, the deposit accounts set forth on
Schedule C hereto), Intellectual Property Collateral, all books and records
(including, without limitation, customer lists, credit files, printouts and
other computer output materials and records) of the undersigned pertaining to
any of the undersigned’s Collateral and including without limitation all its
present and after acquired personal property, and all proceeds of, collateral
for, income, royalties and other payments now or hereafter due and payable with
respect to, and supporting

 



--------------------------------------------------------------------------------



 



obligations relating to, any and all of the undersigned’s Collateral (including,
without limitation, proceeds, collateral and supporting obligations that
constitute property of the types described in this Section 1) and, to the extent
not otherwise included, all (A) payments under insurance (whether or not the
Agent is the loss payee thereof), or any indemnity, warranty or guaranty,
payable by reason of loss or damage to or otherwise with respect to any of the
foregoing Collateral, and (B) cash.
SECTION 2 SECURITY FOR OBLIGATIONS
          The grant of a security interest in, the Collateral by the undersigned
under this Canadian Security Agreement Supplement and the Canadian Security
Agreement secures the payment of all obligations of the undersigned now or
hereafter existing under or in respect of the Loan Documents, whether direct or
indirect, absolute or contingent, and whether for principal, reimbursement
obligations, interest, premiums, penalties, fees, indemnifications, contract
causes of action, costs, expenses or otherwise. Without limiting the generality
of the foregoing, this Canadian Security Agreement Supplement and the Canadian
Security Agreement secures the payment of all amounts that constitute part of
the Secured Obligations and that would be owed by the undersigned to any Secured
Party under the Loan Documents and the Canadian Secured Agreements but for the
fact that such Secured Obligations are unenforceable or not allowable due to the
existence of a bankruptcy, reorganization or similar proceeding involving a Loan
Party.
SECTION 3 REPRESENTATIONS AND WARRANTIES

  (a)   The undersigned’s exact legal name, location, chief executive office,
type of organization, jurisdiction of organization and organizational
identification number is set forth in Schedule D hereto. Within the twelve
months preceding the date hereof, the undersigned has not changed its name,
chief executive office, type of organization, jurisdiction of organization or
organizational identification number from those set forth in Schedule F hereto
except as set forth in Schedule G hereto.

  (b)   All Equipment having a value in excess of $10,000,000 and all Inventory
having a value in excess of $10,000,000 as of the date hereof of the undersigned
is located at the places specified therefor in Schedule H hereto.

  (c)   The undersigned is not a beneficiary or assignee under any letter of
credit, other than the letters of credit described in Schedule I hereto.

  (d)   The undersigned hereby makes each other representation and warranty set
forth in Section 6 of the Canadian Security Agreement with respect to itself and
the Collateral granted by it.

SECTION 4 OBLIGATIONS UNDER THE CANADIAN SECURITY AGREEMENT
          The undersigned hereby agrees, as of the date first above written, to
be bound as a Grantor by all of the terms and provisions of the Canadian
Security Agreement to the same extent as each of the other Grantors. The
undersigned further agrees, as of the date first above written, that each
reference in the Canadian Security Agreement to an “Additional Grantor” or a

- 2 -



--------------------------------------------------------------------------------



 



“Grantor” shall also mean and be a reference to the undersigned, that each
reference to the “Collateral” or any part thereof shall also mean and be a
reference to the undersigned’s Collateral or part thereof, as the case may be,
and that each reference in the Canadian Security Agreement to a Schedule shall
also mean and be a reference to the schedules attached hereto.
SECTION 5 GOVERNING LAW
          This Canadian Security Agreement Supplement shall be governed by, and
construed in accordance with, the laws of the Province of Ontario and the laws
of Canada applicable therein.1

            Very truly yours,

[NAME OF ADDITIONAL GRANTOR]
      By:           Title:           Address for Notices:                       

 

1   If the Additional Grantor is not concurrently executing a guaranty or other
Loan Document containing provisions relating to submission to jurisdiction and
jury trial waiver, include them here.

- 3 -